
	
		II
		Calendar No. 571
		111th CONGRESS
		2d Session
		S. 3800
		[Report No.
		  111–295]
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 16, 2010
			Mr. Inouye, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		Making appropriations for the Department of
		  Defense for the fiscal year ending September 30, 2011, and for other
		  purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for military
			 functions administered by the Department of Defense and for other purposes,
			 namely:
		IMILITARY PERSONNEL
			Military personnel, armyFor pay, allowances, individual clothing,
		  subsistence, interest on deposits, gratuities, permanent change of station
		  travel (including all expenses thereof for organizational movements), and
		  expenses of temporary duty travel between permanent duty stations, for members
		  of the Army on active duty, (except members of reserve components provided for
		  elsewhere), cadets, and aviation cadets; for members of the Reserve Officers'
		  Training Corps; and for payments pursuant to section 156 of Public Law 97–377,
		  as amended (42 U.S.C. 402 note), and to the Department of Defense Military
		  Retirement Fund,
		  $41,822,277,000.
			Military personnel, navyFor pay, allowances, individual clothing,
		  subsistence, interest on deposits, gratuities, permanent change of station
		  travel (including all expenses thereof for organizational movements), and
		  expenses of temporary duty travel between permanent duty stations, for members
		  of the Navy on active duty (except members of the Reserve provided for
		  elsewhere), midshipmen, and aviation cadets; for members of the Reserve
		  Officers' Training Corps; and for payments pursuant to section 156 of Public
		  Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense
		  Military Retirement Fund,
		  $25,916,549,000.
			Military personnel, marine
		  corpsFor pay, allowances,
		  individual clothing, subsistence, interest on deposits, gratuities, permanent
		  change of station travel (including all expenses thereof for organizational
		  movements), and expenses of temporary duty travel between permanent duty
		  stations, for members of the Marine Corps on active duty (except members of the
		  Reserve provided for elsewhere); and for payments pursuant to section 156 of
		  Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of
		  Defense Military Retirement Fund,
		  $13,203,161,000.
			Military personnel, air forceFor pay, allowances, individual clothing,
		  subsistence, interest on deposits, gratuities, permanent change of station
		  travel (including all expenses thereof for organizational movements), and
		  expenses of temporary duty travel between permanent duty stations, for members
		  of the Air Force on active duty (except members of reserve components provided
		  for elsewhere), cadets, and aviation cadets; for members of the Reserve
		  Officers' Training Corps; and for payments pursuant to section 156 of Public
		  Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense
		  Military Retirement Fund,
		  $27,105,755,000.
			Reserve personnel, armyFor pay, allowances, clothing, subsistence,
		  gratuities, travel, and related expenses for personnel of the Army Reserve on
		  active duty under sections 10211, 10302, and 3038 of title 10, United States
		  Code, or while serving on active duty under section 12301(d) of title 10,
		  United States Code, in connection with performing duty specified in section
		  12310(a) of title 10, United States Code, or while undergoing reserve training,
		  or while performing drills or equivalent duty or other duty, and expenses
		  authorized by section 16131 of title 10, United States Code; and for payments
		  to the Department of Defense Military Retirement Fund,
		  $4,321,165,000.
			Reserve personnel, navyFor pay, allowances, clothing, subsistence,
		  gratuities, travel, and related expenses for personnel of the Navy Reserve on
		  active duty under section 10211 of title 10, United States Code, or while
		  serving on active duty under section 12301(d) of title 10, United States Code,
		  in connection with performing duty specified in section 12310(a) of title 10,
		  United States Code, or while undergoing reserve training, or while performing
		  drills or equivalent duty, and expenses authorized by section 16131 of title
		  10, United States Code; and for payments to the Department of Defense Military
		  Retirement Fund,
		  $1,944,191,000.
			Reserve personnel, marine
		  corpsFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Marine Corps Reserve on active duty under section 10211 of title 10,
		  United States Code, or while serving on active duty under section 12301(d) of
		  title 10, United States Code, in connection with performing duty specified in
		  section 12310(a) of title 10, United States Code, or while undergoing reserve
		  training, or while performing drills or equivalent duty, and for members of the
		  Marine Corps platoon leaders class, and expenses authorized by section 16131 of
		  title 10, United States Code; and for payments to the Department of Defense
		  Military Retirement Fund,
		  $612,141,000.
			Reserve personnel, air forceFor pay, allowances, clothing, subsistence,
		  gratuities, travel, and related expenses for personnel of the Air Force Reserve
		  on active duty under sections 10211, 10305, and 8038 of title 10, United States
		  Code, or while serving on active duty under section 12301(d) of title 10,
		  United States Code, in connection with performing duty specified in section
		  12310(a) of title 10, United States Code, or while undergoing reserve training,
		  or while performing drills or equivalent duty or other duty, and expenses
		  authorized by section 16131 of title 10, United States Code; and for payments
		  to the Department of Defense Military Retirement Fund,
		  $1,652,997,000.
			National guard personnel,
		  armyFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Army National Guard while on duty under section 10211, 10302, or 12402
		  of title 10 or section 708 of title 32, United States Code, or while serving on
		  duty under section 12301(d) of title 10 or section 502(f) of title 32, United
		  States Code, in connection with performing duty specified in section 12310(a)
		  of title 10, United States Code, or while undergoing training, or while
		  performing drills or equivalent duty or other duty, and expenses authorized by
		  section 16131 of title 10, United States Code; and for payments to the
		  Department of Defense Military Retirement Fund,
		  $7,513,796,000.
			National guard personnel, air
		  forceFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Air National Guard on duty under section 10211, 10305, or 12402 of title
		  10 or section 708 of title 32, United States Code, or while serving on duty
		  under section 12301(d) of title 10 or section 502(f) of title 32, United States
		  Code, in connection with performing duty specified in section 12310(a) of title
		  10, United States Code, or while undergoing training, or while performing
		  drills or equivalent duty or other duty, and expenses authorized by section
		  16131 of title 10, United States Code; and for payments to the Department of
		  Defense Military Retirement Fund,
		  $3,061,264,000.
			IIoperation and maintenance
			Operation and maintenance,
		  armyFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the
		  Army, as authorized by law; and not to exceed
		  $12,478,000 can be used for emergencies and
		  extraordinary expenses, to be expended on the approval or authority of the
		  Secretary of the Army, and payments may be made on his certificate of necessity
		  for confidential military purposes,
		  $34,239,764,000.
			Operation and maintenance,
		  navyFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the Navy
		  and the Marine Corps, as authorized by law; and not to exceed
		  $14,804,000 can be used for emergencies and
		  extraordinary expenses, to be expended on the approval or authority of the
		  Secretary of the Navy, and payments may be made on his certificate of necessity
		  for confidential military purposes,
		  $37,959,579,000.
			Operation and maintenance, marine
		  corpsFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the
		  Marine Corps, as authorized by law,
		  $5,579,540,000.
			Operation and maintenance, air
		  forceFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the Air
		  Force, as authorized by law; and not to exceed
		  $7,699,000 can be used for emergencies and
		  extraordinary expenses, to be expended on the approval or authority of the
		  Secretary of the Air Force, and payments may be made on his certificate of
		  necessity for confidential military purposes,
		  $36,517,070,000.
			Operation and maintenance,
		  defense-Wide
			(INCLUDING TRANSFER OF FUNDS)For expenses, not otherwise provided for,
		  necessary for the operation and maintenance of activities and agencies of the
		  Department of Defense (other than the military departments), as authorized by
		  law, $30,257,819,000: 
		  Provided, That not more than
		  $50,000,000 may be used for the Combatant
		  Commander Initiative Fund authorized under section 166a of title 10, United
		  States Code: 
		  Provided further, That
		  not to exceed $36,000,000 can be used for
		  emergencies and extraordinary expenses, to be expended on the approval or
		  authority of the Secretary of Defense, and payments may be made on his
		  certificate of necessity for confidential military purposes: 
		  Provided further, That
		  of the funds provided under this heading, not less than
		  $33,459,000 shall be made available for the
		  Procurement Technical Assistance Cooperative Agreement Program, of which not
		  less than $3,600,000 shall be available for
		  centers defined in 10 U.S.C. 2411(1)(D): 
		  Provided further, That
		  none of the funds appropriated or otherwise made available by this Act may be
		  used to plan or implement the consolidation of a budget or appropriations
		  liaison office of the Office of the Secretary of Defense, the office of the
		  Secretary of a military department, or the service headquarters of one of the
		  Armed Forces into a legislative affairs or legislative liaison office: 
		  Provided further, That
		  $8,251,000, to remain available until expended,
		  is available only for expenses relating to certain classified activities, and
		  may be transferred as necessary by the Secretary
		  of Defense to
		  operation and maintenance appropriations or research, development, test and
		  evaluation appropriations, to be merged with and to be available for the same
		  time period as the appropriations to which transferred: 
		  Provided further, That
		  any ceiling on the investment item unit cost of items that may be purchased
		  with operation and maintenance funds shall not apply to the funds described in
		  the preceding proviso: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.
			Operation and maintenance, army
		  reserveFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance, including
		  training, organization, and administration, of the Army Reserve; repair of
		  facilities and equipment; hire of passenger motor vehicles; travel and
		  transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $2,869,077,000.
			Operation and maintenance, navy
		  reserveFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance, including
		  training, organization, and administration, of the Navy Reserve; repair of
		  facilities and equipment; hire of passenger motor vehicles; travel and
		  transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $1,367,764,000.
			Operation and maintenance, marine corps
		  reserveFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance, including
		  training, organization, and administration, of the Marine Corps Reserve; repair
		  of facilities and equipment; hire of passenger motor vehicles; travel and
		  transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $285,234,000.
			Operation and maintenance, air force
		  reserveFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance, including
		  training, organization, and administration, of the Air Force Reserve; repair of
		  facilities and equipment; hire of passenger motor vehicles; travel and
		  transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $3,299,827,000.
			Operation and maintenance, army national
		  guardFor expenses of
		  training, organizing, and administering the Army National Guard, including
		  medical and hospital treatment and related expenses in non-Federal hospitals;
		  maintenance, operation, and repairs to structures and facilities; hire of
		  passenger motor vehicles; personnel services in the National Guard Bureau;
		  travel expenses (other than mileage), as authorized by law for Army personnel
		  on active duty, for Army National Guard division, regimental, and battalion
		  commanders while inspecting units in compliance with National Guard Bureau
		  regulations when specifically authorized by the Chief, National Guard Bureau;
		  supplying and equipping the Army National Guard as authorized by law; and
		  expenses of repair, modification, maintenance, and issue of supplies and
		  equipment (including aircraft),
		  $6,532,642,000.
			Operation and maintenance, air national
		  guardFor expenses of
		  training, organizing, and administering the Air National Guard, including
		  medical and hospital treatment and related expenses in non-Federal hospitals;
		  maintenance, operation, and repairs to structures and facilities;
		  transportation of things, hire of passenger motor vehicles; supplying and
		  equipping the Air National Guard, as authorized by law; expenses for repair,
		  modification, maintenance, and issue of supplies and equipment, including those
		  furnished from stocks under the control of agencies of the Department of
		  Defense; travel expenses (other than mileage) on the same basis as authorized
		  by law for Air National Guard personnel on active Federal duty, for Air
		  National Guard commanders while inspecting units in compliance with National
		  Guard Bureau regulations when specifically authorized by the Chief, National
		  Guard Bureau,
		  $5,947,124,000.
			United states court of appeals for the
		  armed forcesFor salaries and
		  expenses necessary for the United States Court of Appeals for the Armed Forces,
		  $14,068,000, of which not to exceed
		  $5,000 may be used for official representation
		  purposes.
			Environmental restoration,
		  army
			(INCLUDING TRANSFER OF FUNDS)For the Department of the Army,
		  $469,581,000, to remain available until
		  transferred: 
		  Provided, That the Secretary of the
		  Army shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris of the Department of the Army, or for similar purposes,
		  transfer the funds made available by this appropriation to other appropriations
		  made available to the Department of the Army, to be merged with and to be
		  available for the same purposes and for the same time period as the
		  appropriations to which transferred: 
		  Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.
			Environmental restoration,
		  navy
			(INCLUDING TRANSFER OF FUNDS)For the Department of the Navy,
		  $304,867,000, to remain available until
		  transferred: 
		  Provided, That the Secretary of the
		  Navy shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris of the Department of the Navy, or for similar purposes,
		  transfer the funds made available by this appropriation to other appropriations
		  made available to the Department of the Navy, to be merged with and to be
		  available for the same purposes and for the same time period as the
		  appropriations to which transferred: 
		  Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.
			Environmental restoration, air
		  force
			(INCLUDING TRANSFER OF FUNDS)For the Department of the Air Force,
		  $502,653,000, to remain available until
		  transferred: 
		  Provided, That the Secretary of the
		  Air Force shall, upon determining that such funds are required for
		  environmental restoration, reduction and recycling of hazardous waste, removal
		  of unsafe buildings and debris of the Department of the Air Force, or for
		  similar purposes, transfer the funds made available by this appropriation to
		  other appropriations made available to the Department of the Air Force, to be
		  merged with and to be available for the same purposes and for the same time
		  period as the appropriations to which transferred: 
		  Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.
			Environmental restoration,
		  defense-Wide
			(INCLUDING TRANSFER OF FUNDS)For the Department of Defense,
		  $10,744,000, to remain available until
		  transferred: 
		  Provided, That the Secretary of
		  Defense shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris of the Department of Defense, or for similar purposes,
		  transfer the funds made available by this appropriation to other appropriations
		  made available to the Department of Defense, to be merged with and to be
		  available for the same purposes and for the same time period as the
		  appropriations to which transferred: 
		  Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.
			Environmental restoration, formerly used
		  defense sites
			(INCLUDING TRANSFER OF FUNDS)For the Department of the Army,
		  $326,546,000, to remain available until
		  transferred: 
		  Provided, That the Secretary of the
		  Army shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris at sites formerly used by the Department of Defense,
		  transfer the funds made available by this appropriation to other appropriations
		  made available to the Department of the Army, to be merged with and to be
		  available for the same purposes and for the same time period as the
		  appropriations to which transferred: 
		  Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.
			Overseas humanitarian, disaster, and civic
		  aidFor expenses relating to
		  the Overseas Humanitarian, Disaster, and Civic Aid programs of the Department
		  of Defense (consisting of the programs provided under sections 401, 402, 404,
		  407, 2557, and 2561 of title 10, United States Code),
		  $108,032,000, to remain available until
		  September 30, 2012.
			Cooperative threat reduction
		  accountFor assistance to the
		  republics of the former Soviet Union and, with appropriate authorization by the
		  Department of Defense and Department of State, to countries outside of the
		  former Soviet Union, including assistance provided by contract or by grants,
		  for facilitating the elimination and the safe and secure transportation and
		  storage of nuclear, chemical and other weapons; for establishing programs to
		  prevent the proliferation of weapons, weapons components, and weapon-related
		  technology and expertise; for programs relating to the training and support of
		  defense and military personnel for demilitarization and protection of weapons,
		  weapons components and weapons technology and expertise, and for defense and
		  military contacts, $522,512,000, to remain
		  available until September 30, 2013: 
		  Provided, That of the amounts
		  provided under this heading, not less than
		  $15,000,000 shall be available only to support
		  the dismantling and disposal of nuclear submarines, submarine reactor
		  components, and security enhancements for transport and storage of nuclear
		  warheads in the Russian Far East and
		  North.
			Department of defense acquisition workforce
		  development fundFor the
		  Department of Defense Acquisition Workforce Development Fund,
		  $217,561,000.
			IIIPROCUREMENT
			Aircraft procurement, armyFor construction, procurement, production,
		  modification, and modernization of aircraft, equipment, including ordnance,
		  ground handling equipment, spare parts, and accessories therefor; specialized
		  equipment and training devices; expansion of public and private plants,
		  including the land necessary therefor, for the foregoing purposes, and such
		  lands and interests therein, may be acquired, and construction prosecuted
		  thereon prior to approval of title; and procurement and installation of
		  equipment, appliances, and machine tools in public and private plants; reserve
		  plant and Government and contractor-owned equipment layaway; and other expenses
		  necessary for the foregoing purposes,
		  $5,604,529,000, to remain available for
		  obligation until September 30, 2013.
			Missile procurement, armyFor construction, procurement, production,
		  modification, and modernization of missiles, equipment, including ordnance,
		  ground handling equipment, spare parts, and accessories therefor; specialized
		  equipment and training devices; expansion of public and private plants,
		  including the land necessary therefor, for the foregoing purposes, and such
		  lands and interests therein, may be acquired, and construction prosecuted
		  thereon prior to approval of title; and procurement and installation of
		  equipment, appliances, and machine tools in public and private plants; reserve
		  plant and Government and contractor-owned equipment layaway; and other expenses
		  necessary for the foregoing purposes,
		  $1,615,108,000, to remain available for
		  obligation until September 30, 2013.
			Procurement of weapons and tracked combat
		  vehicles, armyFor
		  construction, procurement, production, and modification of weapons and tracked
		  combat vehicles, equipment, including ordnance, spare parts, and accessories
		  therefor; specialized equipment and training devices; expansion of public and
		  private plants, including the land necessary therefor, for the foregoing
		  purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  and other expenses necessary for the foregoing purposes,
		  $1,471,120,000, to remain available for
		  obligation until September 30, 2013.
			Procurement of ammunition,
		  armyFor construction,
		  procurement, production, and modification of ammunition, and accessories
		  therefor; specialized equipment and training devices; expansion of public and
		  private plants, including ammunition facilities, authorized by section 2854 of
		  title 10, United States Code, and the land necessary therefor, for the
		  foregoing purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  and other expenses necessary for the foregoing purposes,
		  $1,860,395,000, to remain available for
		  obligation until September 30, 2013.
			Other procurement, armyFor construction, procurement, production,
		  and modification of vehicles, including tactical, support, and non-tracked
		  combat vehicles; the purchase of passenger motor vehicles for replacement only;
		  communications and electronic equipment; other support equipment; spare parts,
		  ordnance, and accessories therefor; specialized equipment and training devices;
		  expansion of public and private plants, including the land necessary therefor,
		  for the foregoing purposes, and such lands and interests therein, may be
		  acquired, and construction prosecuted thereon prior to approval of title; and
		  procurement and installation of equipment, appliances, and machine tools in
		  public and private plants; reserve plant and Government and contractor-owned
		  equipment layaway; and other expenses necessary for the foregoing purposes,
		  $8,150,227,000, to remain available for
		  obligation until September 30, 2013.
			Aircraft procurement, navyFor construction, procurement, production,
		  modification, and modernization of aircraft, equipment, including ordnance,
		  spare parts, and accessories therefor; specialized equipment; expansion of
		  public and private plants, including the land necessary therefor, and such
		  lands and interests therein, may be acquired, and construction prosecuted
		  thereon prior to approval of title; and procurement and installation of
		  equipment, appliances, and machine tools in public and private plants; reserve
		  plant and Government and contractor-owned equipment layaway,
		  $17,614,249,000, to remain available for
		  obligation until September 30, 2013.
			Weapons procurement, navyFor construction, procurement, production,
		  modification, and modernization of missiles, torpedoes, other weapons, and
		  related support equipment including spare parts, and accessories therefor;
		  expansion of public and private plants, including the land necessary therefor,
		  and such lands and interests therein, may be acquired, and construction
		  prosecuted thereon prior to approval of title; and procurement and installation
		  of equipment, appliances, and machine tools in public and private plants;
		  reserve plant and Government and contractor-owned equipment layaway,
		  $3,269,051,000, to remain available for
		  obligation until September 30, 2013.
			Procurement of ammunition, navy and marine
		  corpsFor construction,
		  procurement, production, and modification of ammunition, and accessories
		  therefor; specialized equipment and training devices; expansion of public and
		  private plants, including ammunition facilities, authorized by section 2854 of
		  title 10, United States Code, and the land necessary therefor, for the
		  foregoing purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  and other expenses necessary for the foregoing purposes,
		  $795,114,000, to remain available for obligation
		  until September 30, 2013.
			Shipbuilding and conversion,
		  navyFor expenses necessary
		  for the construction, acquisition, or conversion of vessels as authorized by
		  law, including armor and armament thereof, plant equipment, appliances, and
		  machine tools and installation thereof in public and private plants; reserve
		  plant and Government and contractor-owned equipment layaway; procurement of
		  critical, long lead time components and designs for vessels to be constructed
		  or converted in the future; and expansion of public and private plants,
		  including land necessary therefor, and such lands and interests therein, may be
		  acquired, and construction prosecuted thereon prior to approval of title, as
		  follows:
				Carrier Replacement Program,
			 $1,731,256,000;
				Carrier Replacement Program (AP),
			 $908,313,000;
				NSSN,
			 $3,441,452,000;
				NSSN (AP),
			 $1,691,236,000;
				CVN Refueling,
			 $1,255,799,000;
				CVN Refuelings (AP),
			 $408,037,000;
				DDG–1000 Program,
			 $186,312,000;
				DDG–51 Destroyer,
			 $2,922,190,000;
				DDG–51 Destroyer (AP),
			 $47,984,000;
				Littoral Combat Ship,
			 $615,492,000;
				Littoral Combat Ship (AP),
			 $278,351,000;
				LHA–R,
			 $949,897,000;
				Joint High Speed Vessel,
			 $180,703,000;
				Oceanographic Ships,
			 $88,561,000;
				LCAC Service Life Extension Program,
			 $83,035,000;
				Service Craft,
			 $13,770,000; and
				For outfitting, post delivery, conversions,
			 and first destination transportation,
			 $306,640,000.
				In all:
		  $15,109,028,000, to remain available for
		  obligation until September 30, 2015: 
		  Provided, That additional
		  obligations may be incurred after September 30, 2015, for engineering services,
		  tests, evaluations, and other such budgeted work that must be performed in the
		  final stage of ship construction: 
		  Provided further, That
		  none of the funds provided under this heading for the construction or
		  conversion of any naval vessel to be constructed in shipyards in the United
		  States shall be expended in foreign facilities for the construction of major
		  components of such vessel: 
		  Provided further, That
		  none of the funds provided under this heading shall be used for the
		  construction of any naval vessel in foreign
		  shipyards.
			Other procurement, navyFor procurement, production, and
		  modernization of support equipment and materials not otherwise provided for,
		  Navy ordnance (except ordnance for new aircraft, new ships, and ships
		  authorized for conversion); the purchase of passenger motor vehicles for
		  replacement only, and the purchase of seven vehicles required for physical
		  security of personnel, notwithstanding price limitations applicable to
		  passenger vehicles but not to exceed $250,000
		  per vehicle; expansion of public and private plants, including the land
		  necessary therefor, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway,
		  $5,986,185,000, to remain available for
		  obligation until September 30, 2013.
			Procurement, marine corpsFor expenses necessary for the procurement,
		  manufacture, and modification of missiles, armament, military equipment, spare
		  parts, and accessories therefor; plant equipment, appliances, and machine
		  tools, and installation thereof in public and private plants; reserve plant and
		  Government and contractor-owned equipment layaway; vehicles for the Marine
		  Corps, including the purchase of passenger motor vehicles for replacement only;
		  and expansion of public and private plants, including land necessary therefor,
		  and such lands and interests therein, may be acquired, and construction
		  prosecuted thereon prior to approval of title,
		  $1,293,956,000, to remain available for
		  obligation until September 30, 2013.
			Aircraft procurement, air
		  forceFor construction,
		  procurement, and modification of aircraft and equipment, including armor and
		  armament, specialized ground handling equipment, and training devices, spare
		  parts, and accessories therefor; specialized equipment; expansion of public and
		  private plants, Government-owned equipment and installation thereof in such
		  plants, erection of structures, and acquisition of land, for the foregoing
		  purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; reserve plant and
		  Government and contractor-owned equipment layaway; and other expenses necessary
		  for the foregoing purposes including rents and transportation of things,
		  $13,495,310,000, to remain available for
		  obligation until September 30, 2013.
			Missile procurement, air
		  forceFor construction,
		  procurement, and modification of missiles, spacecraft, rockets, and related
		  equipment, including spare parts and accessories therefor, ground handling
		  equipment, and training devices; expansion of public and private plants,
		  Government-owned equipment and installation thereof in such plants, erection of
		  structures, and acquisition of land, for the foregoing purposes, and such lands
		  and interests therein, may be acquired, and construction prosecuted thereon
		  prior to approval of title; reserve plant and Government and contractor-owned
		  equipment layaway; and other expenses necessary for the foregoing purposes
		  including rents and transportation of things,
		  $5,454,264,000, to remain available for
		  obligation until September 30, 2013.
			Procurement of ammunition, air
		  forceFor construction,
		  procurement, production, and modification of ammunition, and accessories
		  therefor; specialized equipment and training devices; expansion of public and
		  private plants, including ammunition facilities, authorized by section 2854 of
		  title 10, United States Code, and the land necessary therefor, for the
		  foregoing purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  and other expenses necessary for the foregoing purposes,
		  $750,167,000, to remain available for obligation
		  until September 30, 2013.
			Other procurement, air forceFor procurement and modification of
		  equipment (including ground guidance and electronic control equipment, and
		  ground electronic and communication equipment), and supplies, materials, and
		  spare parts therefor, not otherwise provided for; the purchase of passenger
		  motor vehicles for replacement only, and the purchase of two vehicles required
		  for physical security of personnel, notwithstanding price limitations
		  applicable to passenger vehicles but not to exceed
		  $250,000 per vehicle; lease of passenger motor
		  vehicles; and expansion of public and private plants, Government-owned
		  equipment and installation thereof in such plants, erection of structures, and
		  acquisition of land, for the foregoing purposes, and such lands and interests
		  therein, may be acquired, and construction prosecuted thereon, prior to
		  approval of title; reserve plant and Government and contractor-owned equipment
		  layaway, $17,721,506,000, to remain available
		  for obligation until September 30, 2013.
			Procurement, defense-WideFor expenses of activities and agencies of
		  the Department of Defense (other than the military departments) necessary for
		  procurement, production, and modification of equipment, supplies, materials,
		  and spare parts therefor, not otherwise provided for; the purchase of passenger
		  motor vehicles for replacement only; expansion of public and private plants,
		  equipment, and installation thereof in such plants, erection of structures, and
		  acquisition of land for the foregoing purposes, and such lands and interests
		  therein, may be acquired, and construction prosecuted thereon prior to approval
		  of title; reserve plant and Government and contractor-owned equipment layaway,
		  $3,995,835,000, to remain available for
		  obligation until September 30, 2013.
			National Guard and Reserve
		  EquipmentFor procurement of
		  aircraft, missiles, tracked combat vehicles, ammunition, other weapons and
		  other procurement for the reserve components of the Armed Forces,
		  $500,000,000, to remain available for obligation
		  until September 30, 2013: 
		  Provided, That the Chiefs of
		  National Guard and Reserve components shall, not later than 30 days after the
		  enactment of this Act, individually submit to the congressional defense
		  committees the modernization priority assessment for their respective National
		  Guard or Reserve component.
			Defense production act
		  purchasesFor activities by
		  the Department of Defense pursuant to sections 108, 301, 302, and 303 of the
		  Defense Production Act of 1950 (50 U.S.C. App. 2078, 2091, 2092, and 2093),
		  $79,446,000, to remain available until
		  expended.
			IVRESEARCH, DEVELOPMENT, TEST AND
			 EVALUATION
			Research, development, test and evaluation,
		  armyFor expenses necessary
		  for basic and applied scientific research, development, test and evaluation,
		  including maintenance, rehabilitation, lease, and operation of facilities and
		  equipment, $10,513,704,000, to remain available
		  for obligation until September 30, 2012.
			Research, development, test and evaluation,
		  navyFor expenses necessary
		  for basic and applied scientific research, development, test and evaluation,
		  including maintenance, rehabilitation, lease, and operation of facilities and
		  equipment, $17,693,981,000, to remain available
		  for obligation until September 30, 2012: 
		  Provided, That funds appropriated
		  in this paragraph which are available for the V–22 may be used to meet unique
		  operational requirements of the Special Operations Forces: 
		  Provided further, That
		  funds appropriated in this paragraph shall be available for the Cobra Judy
		  program.
			Research, development, test and evaluation,
		  air forceFor expenses
		  necessary for basic and applied scientific research, development, test and
		  evaluation, including maintenance, rehabilitation, lease, and operation of
		  facilities and equipment, $26,761,621,000, to
		  remain available for obligation until September 30,
		  2012.
			Research, development, test and evaluation,
		  defense-WideFor expenses of
		  activities and agencies of the Department of Defense (other than the military
		  departments), necessary for basic and applied scientific research, development,
		  test and evaluation; advanced research projects as may be designated and
		  determined by the Secretary of Defense, pursuant to law; maintenance,
		  rehabilitation, lease, and operation of facilities and equipment,
		  $21,029,479,000, to remain available for
		  obligation until September 30, 2012.
			Operational test and evaluation,
		  defenseFor expenses, not
		  otherwise provided for, necessary for the independent activities of the
		  Director, Operational Test and Evaluation, in the direction and supervision of
		  operational test and evaluation, including initial operational test and
		  evaluation which is conducted prior to, and in support of, production
		  decisions; joint operational testing and evaluation; and administrative
		  expenses in connection therewith, $194,910,000,
		  to remain available for obligation until September 30,
		  2012.
			Vrevolving and management funds
			Defense working capital fundsFor the Defense Working Capital Funds,
		  $1,434,536,000.
			National defense sealift fundFor National Defense Sealift Fund programs,
		  projects, and activities, and for expenses of the National Defense Reserve
		  Fleet, as established by section 11 of the Merchant Ship Sales Act of 1946 (50
		  U.S.C. App. 1744), and for the necessary expenses to maintain and preserve a
		  U.S.-flag merchant fleet to serve the national security needs of the United
		  States, $1,037,866,000, to remain available
		  until expended: 
		  Provided, That none of the funds
		  provided in this paragraph shall be used to award a new contract that provides
		  for the acquisition of any of the following major components unless such
		  components are manufactured in the United States: auxiliary equipment,
		  including pumps, for all shipboard services; propulsion system components
		  (engines, reduction gears, and propellers); shipboard cranes; and spreaders for
		  shipboard cranes: 
		  Provided further, That
		  the exercise of an option in a contract awarded through the obligation of
		  previously appropriated funds shall not be considered to be the award of a new
		  contract: 
		  Provided further, That
		  the Secretary of the military department responsible for such procurement may
		  waive the restrictions in the first proviso on a case-by-case basis by
		  certifying in writing to the Committees on Appropriations of the House of
		  Representatives and the Senate that adequate domestic supplies are not
		  available to meet Department of Defense requirements on a timely basis and that
		  such an acquisition must be made in order to acquire capability for national
		  security purposes.
			VIother department of defense
			 programs
			Defense health programFor expenses, not otherwise provided for,
		  for medical and health care programs of the Department of Defense as authorized
		  by law, $31,530,598,000; of which
		  $29,999,764,000 shall be for operation and
		  maintenance, of which not to exceed 1 percent shall remain available until
		  September 30, 2012, and of which up to
		  $16,458,121,000 may be available for contracts
		  entered into under the TRICARE program; of which
		  $519,921,000, to remain available for obligation
		  until September 30, 2013, shall be for procurement; and of which
		  $1,010,913,000, to remain available for
		  obligation until September 30, 2012, shall be for research, development, test
		  and evaluation.
			Chemical agents and munitions destruction,
		  defenseFor expenses, not
		  otherwise provided for, necessary for the destruction of the United States
		  stockpile of lethal chemical agents and munitions, to include construction of
		  facilities, in accordance with the provisions of section 1412 of the Department
		  of Defense Authorization Act, 1986 (50 U.S.C. 1521), and for the destruction of
		  other chemical warfare materials that are not in the chemical weapon stockpile,
		  $1,467,307,000, of which
		  $1,067,364,000 shall be for operation and
		  maintenance, of which no less than $111,178,000,
		  shall be for the Chemical Stockpile Emergency Preparedness Program, consisting
		  of $35,130,000 for activities on military
		  installations and $76,048,000, to remain
		  available until September 30, 2012, to assist State and local governments;
		  $7,132,000 shall be for procurement, to remain
		  available until September 30, 2013, of which no less than
		  $7,132,000 shall be for the Chemical Stockpile
		  Emergency Preparedness Program to assist State and local governments; and
		  $392,811,000, to remain available until
		  September 30, 2012, shall be for research, development, test and evaluation, of
		  which $385,868,000 shall only be for the
		  Assembled Chemical Weapons Alternatives (ACWA)
		  program.
			Drug interdiction and counter-drug
		  activities, defense
			(INCLUDING TRANSFER OF FUNDS)For drug interdiction and counter-drug
		  activities of the Department of Defense, for transfer to appropriations
		  available to the Department of Defense for military personnel of the reserve
		  components serving under the provisions of title 10 and title 32, United States
		  Code; for operation and maintenance; for procurement; and for research,
		  development, test and evaluation,
		  $1,198,016,000: 
		  Provided, That the funds
		  appropriated under this heading shall be available for obligation for the same
		  time period and for the same purpose as the appropriation to which transferred:
		  
		  Provided further, That
		  upon a determination that all or part of the funds transferred from this
		  appropriation are not necessary for the purposes provided herein, such amounts
		  may be transferred back to this appropriation: 
		  Provided further, That
		  the transfer authority provided under this heading is in addition to any other
		  transfer authority contained elsewhere in this
		  Act.
			Office of the inspector
		  generalFor expenses and
		  activities of the Office of the Inspector General in carrying out the
		  provisions of the Inspector General Act of 1978, as amended,
		  $304,354,000, of which
		  $303,354,000 shall be for operation and
		  maintenance, of which not to exceed $700,000 is
		  available for emergencies and extraordinary expenses to be expended on the
		  approval or authority of the Inspector General, and payments may be made on the
		  Inspector General's certificate of necessity for confidential military
		  purposes; and of which $1,000,000, to remain
		  available until September 30, 2013, shall be for
		  procurement.
			VIIrelated agencies
			Central intelligence agency retirement and
		  disability system fundFor
		  payment to the Central Intelligence Agency Retirement and Disability System
		  Fund, to maintain the proper funding level for continuing the operation of the
		  Central Intelligence Agency Retirement and Disability System,
		  $292,000,000.
			Intelligence community management
		  accountFor necessary expenses
		  of the Intelligence Community Management Account,
		  $721,692,000.
			VIIIgeneral provisions
			8001.No part of any appropriation contained in
			 this Act shall be used for publicity or propaganda purposes not authorized by
			 the Congress.
			8002.During the current fiscal year, provisions
			 of law prohibiting the payment of compensation to, or employment of, any person
			 not a citizen of the United States shall not apply to personnel of the
			 Department of Defense: 
			 Provided, That salary increases
			 granted to direct and indirect hire foreign national employees of the
			 Department of Defense funded by this Act shall not be at a rate in excess of
			 the percentage increase authorized by law for civilian employees of the
			 Department of Defense whose pay is computed under the provisions of section
			 5332 of title 5, United States Code, or at a rate in excess of the percentage
			 increase provided by the appropriate host nation to its own employees,
			 whichever is higher: 
			 Provided further,
			 That, in the case of a host nation that does not provide salary increases on an
			 annual basis, any increase granted by that nation shall be annualized for the
			 purpose of applying the preceding proviso: 
			 Provided further,
			 That this section shall not apply to Department of Defense foreign service
			 national employees serving at United States diplomatic missions whose pay is
			 set by the Department of State under the Foreign Service Act of 1980: 
			 Provided further,
			 That the limitations of this provision shall not apply to foreign national
			 employees of the Department of Defense in the Republic of Turkey.
			8003.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal year,
			 unless expressly so provided herein.
			8004.No more than 20 percent of the
			 appropriations in this Act which are limited for obligation during the current
			 fiscal year shall be obligated during the last 2 months of the fiscal year: 
			 Provided, That this section shall
			 not apply to obligations for support of active duty training of reserve
			 components or summer camp training of the Reserve Officers' Training
			 Corps.
				(TRANSFER OF
		  FUNDS)
				8005.Upon determination by the Secretary of
			 Defense that such action is necessary in the national interest, he may, with
			 the approval of the Office of Management and Budget, transfer not to exceed
			 $4,500,000,000 of working capital funds of the
			 Department of Defense or funds made available in this Act to the Department of
			 Defense for military functions (except military construction) between such
			 appropriations or funds or any subdivision thereof, to be merged with and to be
			 available for the same purposes, and for the same time period, as the
			 appropriation or fund to which transferred: 
			 Provided, That such authority to
			 transfer may not be used unless for higher priority items, based on unforeseen
			 military requirements, than those for which originally appropriated and in no
			 case where the item for which funds are requested has been denied by the
			 Congress: 
			 Provided further,
			 That the Secretary of Defense shall notify the Congress promptly of all
			 transfers made pursuant to this authority or any other authority in this Act: 
			 Provided further,
			 That no part of the funds in this Act shall be available to prepare or present
			 a request to the Committees on Appropriations for reprogramming of funds,
			 unless for higher priority items, based on unforeseen military requirements,
			 than those for which originally appropriated and in no case where the item for
			 which reprogramming is requested has been denied by the Congress: 
			 Provided further,
			 That a request for multiple reprogrammings of funds using authority provided in
			 this section shall be made prior to June 30, 2011: 
			 Provided further,
			 That transfers among military personnel appropriations shall not be taken into
			 account for purposes of the limitation on the amount of funds that may be
			 transferred under this section.
			8006.(a)With regard to the list of specific
			 programs, projects, and activities (and the dollar amounts and adjustments to
			 budget activities corresponding to such programs, projects, and activities)
			 contained in the tables titled Explanation of Project Level
			 Adjustments in the explanatory statement regarding this Act, the
			 obligation and expenditure of amounts appropriated or otherwise made available
			 in this Act for those programs, projects, and activities for which the amounts
			 appropriated exceed the amounts requested are hereby required by law to be
			 carried out in the manner provided by such tables to the same extent as if the
			 tables were included in the text of this Act.
				(b)Amounts specified in the referenced tables
			 described in subsection (a) shall not be treated as subdivisions of
			 appropriations for purposes of section 8005 of this Act: 
			 Provided, That section 8005 shall
			 apply when transfers of the amounts described in subsection (a) occur between
			 appropriation accounts.
				8007.(a)Not later than 60 days after enactment of
			 this Act, the Department of Defense shall submit a report to the congressional
			 defense committees to establish the baseline for application of reprogramming
			 and transfer authorities for fiscal year 2011: 
			 Provided, That the report shall
			 include—
					(1)a table for each appropriation with a
			 separate column to display the President's budget request, adjustments made by
			 Congress, adjustments due to enacted rescissions, if appropriate, and the
			 fiscal year enacted level;
					(2)a delineation in the table for each
			 appropriation both by budget activity and program, project, and activity as
			 detailed in the Budget Appendix; and
					(3)an identification of items of special
			 congressional interest.
					(b)Notwithstanding section 8005 of this Act,
			 none of the funds provided in this Act shall be available for reprogramming or
			 transfer until the report identified in subsection (a) is submitted to the
			 congressional defense committees, unless the Secretary of Defense certifies in
			 writing to the congressional defense committees that such reprogramming or
			 transfer is necessary as an emergency requirement.
				8008.The Secretaries of the Air Force and the
			 Army are authorized, using funds available under the headings Operation
			 and Maintenance, Air Force and Operation and Maintenance,
			 Army, to complete facility conversions and phased repair projects which
			 may include upgrades and additions to Alaskan range infrastructure and training
			 areas, and improved access to these ranges.
				(TRANSFER OF
		  FUNDS)
				8009.During the current fiscal year, cash
			 balances in working capital funds of the Department of Defense established
			 pursuant to section 2208 of title 10, United States Code, may be maintained in
			 only such amounts as are necessary at any time for cash disbursements to be
			 made from such funds: 
			 Provided, That transfers may be
			 made between such funds: 
			 Provided further,
			 That transfers may be made between working capital funds and the Foreign
			 Currency Fluctuations, Defense appropriation and the Operation
			 and Maintenance appropriation accounts in such amounts as may be
			 determined by the Secretary of Defense, with the approval of the Office of
			 Management and Budget, except that such transfers may not be made unless the
			 Secretary of Defense has notified the Congress of the proposed transfer. Except
			 in amounts equal to the amounts appropriated to working capital funds in this
			 Act, no obligations may be made against a working capital fund to procure or
			 increase the value of war reserve material inventory, unless the Secretary of
			 Defense has notified the Congress prior to any such obligation.
			8010.Funds appropriated by this Act may not be
			 used to initiate a special access program without prior notification 30
			 calendar days in advance to the congressional defense committees.
			8011.None of the funds provided in this Act
			 shall be available to initiate: (1) a multiyear contract that employs economic
			 order quantity procurement in excess of
			 $20,000,000 in any one year of the contract or
			 that includes an unfunded contingent liability in excess of
			 $20,000,000; or (2) a contract for advance
			 procurement leading to a multiyear contract that employs economic order
			 quantity procurement in excess of $20,000,000 in
			 any one year, unless the congressional defense committees have been notified at
			 least 30 days in advance of the proposed contract award: 
			 Provided, That no part of any
			 appropriation contained in this Act shall be available to initiate a multiyear
			 contract for which the economic order quantity advance procurement is not
			 funded at least to the limits of the Government's liability: 
			 Provided further,
			 That no part of any appropriation contained in this Act shall be available to
			 initiate multiyear procurement contracts for any systems or component thereof
			 if the value of the multiyear contract would exceed
			 $500,000,000 unless specifically provided in
			 this Act: 
			 Provided further,
			 That no multiyear procurement contract can be terminated without 10-day prior
			 notification to the congressional defense committees: 
			 Provided further,
			 That the execution of multiyear authority shall require the use of a present
			 value analysis to determine lowest cost compared to an annual procurement: 
			 Provided further,
			 That none of the funds provided in this Act may be used for a multiyear
			 contract executed after the date of the enactment of this Act unless in the
			 case of any such contract—
				(1)the Secretary of Defense has submitted to
			 Congress a report within 30 days of enactment of this Act that certifies full
			 funding of units to be procured through the contract and, in the case of a
			 contract for procurement of aircraft, that includes, for any aircraft unit to
			 be procured through the contract for which procurement funds are identified in
			 that report for production beyond advance procurement activities in the fiscal
			 year 2011 budget, full funding of procurement of such unit in that fiscal
			 year;
				(2)cancellation provisions in the contract do
			 not include consideration of recurring manufacturing costs of the contractor
			 associated with the production of unfunded units to be delivered under the
			 contract;
				(3)the contract provides that payments to the
			 contractor under the contract shall not be made in advance of incurred costs on
			 funded units; and
				(4)the contract does not provide for a price
			 adjustment based on a failure to award a follow-on contract.
				Funds appropriated in title III of this Act
		  may be used for a multiyear procurement contract as follows: MH–60R/S
		  Helicopter Systems.
			8012.Within the funds appropriated for the
			 operation and maintenance of the Armed Forces, funds are hereby appropriated
			 pursuant to section 401 of title 10, United States Code, for humanitarian and
			 civic assistance costs under chapter 20 of title 10, United States Code. Such
			 funds may also be obligated for humanitarian and civic assistance costs
			 incidental to authorized operations and pursuant to authority granted in
			 section 401 of chapter 20 of title 10, United States Code, and these
			 obligations shall be reported as required by section 401(d) of title 10, United
			 States Code: 
			 Provided, That funds available
			 for operation and maintenance shall be available for providing humanitarian and
			 similar assistance by using Civic Action Teams in the Trust Territories of the
			 Pacific Islands and freely associated states of Micronesia, pursuant to the
			 Compact of Free Association as authorized by Public Law 99–239: 
			 Provided further,
			 That upon a determination by the Secretary of the Army that such action is
			 beneficial for graduate medical education programs conducted at Army medical
			 facilities located in Hawaii, the Secretary of the Army may authorize the
			 provision of medical services at such facilities and transportation to such
			 facilities, on a nonreimbursable basis, for civilian patients from American
			 Samoa, the Commonwealth of the Northern Mariana Islands, the Marshall Islands,
			 the Federated States of Micronesia, Palau, and Guam.
			8013.(a)During fiscal year 2011, the civilian
			 personnel of the Department of Defense may not be managed on the basis of any
			 end-strength, and the management of such personnel during that fiscal year
			 shall not be subject to any constraint or limitation (known as an end-strength)
			 on the number of such personnel who may be employed on the last day of such
			 fiscal year.
				(b)The fiscal year 2012 budget request for the
			 Department of Defense as well as all justification material and other
			 documentation supporting the fiscal year 2012 Department of Defense budget
			 request shall be prepared and submitted to the Congress as if subsections (a)
			 and (b) of this provision were effective with regard to fiscal year
			 2012.
				(c)Nothing in this section shall be construed
			 to apply to military (civilian) technicians.
				8014.None of the funds made available by this
			 Act shall be used in any way, directly or indirectly, to influence
			 congressional action on any legislation or appropriation matters pending before
			 the Congress.
			8015.None of the funds appropriated by this Act
			 shall be available for the basic pay and allowances of any member of the Army
			 participating as a full-time student and receiving benefits paid by the
			 Secretary of Veterans Affairs from the Department of Defense Education Benefits
			 Fund when time spent as a full-time student is credited toward completion of a
			 service commitment: 
			 Provided, That this section shall
			 not apply to those members who have reenlisted with this option prior to
			 October 1, 1987: 
			 Provided further,
			 That this section applies only to active components of the Army.
			8016.(a)None of the funds appropriated by this Act
			 shall be available to convert to contractor performance an activity or function
			 of the Department of Defense that, on or after the date of the enactment of
			 this Act, is performed by more than 10 Department of Defense civilian employees
			 unless—
					(1)the conversion is based on the result of a
			 public-private competition that includes a most efficient and cost effective
			 organization plan developed by such activity or function;
					(2)the Competitive Sourcing Official
			 determines that, over all performance periods stated in the solicitation of
			 offers for performance of the activity or function, the cost of performance of
			 the activity or function by a contractor would be less costly to the Department
			 of Defense by an amount that equals or exceeds the lesser of—
						(A)10 percent of the most efficient
			 organization's personnel-related costs for performance of that activity or
			 function by Federal employees; or
						(B)$10,000,000;
			 and
						(3)the contractor does not receive an
			 advantage for a proposal that would reduce costs for the Department of Defense
			 by—
						(A)not making an employer-sponsored health
			 insurance plan available to the workers who are to be employed in the
			 performance of that activity or function under the contract; or
						(B)offering to such workers an
			 employer-sponsored health benefits plan that requires the employer to
			 contribute less towards the premium or subscription share than the amount that
			 is paid by the Department of Defense for health benefits for civilian employees
			 under chapter 89 of title 5, United States Code.
						(b)(1)The Department of Defense, without regard
			 to subsection (a) of this section or subsection (a), (b), or (c) of section
			 2461 of title 10, United States Code, and notwithstanding any administrative
			 regulation, requirement, or policy to the contrary shall have full authority to
			 enter into a contract for the performance of any commercial or industrial type
			 function of the Department of Defense that—
						(A)is
			 included on the procurement list established pursuant to section 2 of the
			 Javits-Wagner-O'Day Act (41 U.S.C. 47);
						(B)is
			 planned to be converted to performance by a qualified nonprofit agency for the
			 blind or by a qualified nonprofit agency for other severely handicapped
			 individuals in accordance with that Act; or
						(C)is
			 planned to be converted to performance by a qualified firm under at least 51
			 percent ownership by an Indian tribe, as defined in section 4(e) of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)), or a
			 Native Hawaiian Organization, as defined in section 8(a)(15) of the Small
			 Business Act (15 U.S.C. 637(a)(15)).
						(2)This section shall not apply to depot
			 contracts or contracts for depot maintenance as provided in sections 2469 and
			 2474 of title 10, United States Code.
					(c)The conversion of any activity or function
			 of the Department of Defense under the authority provided by this section shall
			 be credited toward any competitive or outsourcing goal, target, or measurement
			 that may be established by statute, regulation, or policy and is deemed to be
			 awarded under the authority of, and in compliance with, subsection (h) of
			 section 2304 of title 10, United States Code, for the competition or
			 outsourcing of commercial activities.
				(TRANSFER OF
		  FUNDS)
			8017.Funds appropriated in title III of this Act
			 for the Department of Defense Pilot Mentor-Protege Program may be transferred
			 to any other appropriation contained in this Act solely for the purpose of
			 implementing a Mentor-Protege Program developmental assistance agreement
			 pursuant to section 831 of the National Defense Authorization Act for Fiscal
			 Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), as amended, under the
			 authority of this provision or any other transfer authority contained in this
			 Act.
			8018.None of the funds in this Act may be
			 available for the purchase by the Department of Defense (and its departments
			 and agencies) of welded shipboard anchor and mooring chain 4 inches in diameter
			 and under unless the anchor and mooring chain are manufactured in the United
			 States from components which are substantially manufactured in the United
			 States: 
			 Provided, That for the purpose of
			 this section, the term manufactured shall include cutting, heat
			 treating, quality control, testing of chain and welding (including the forging
			 and shot blasting process): 
			 Provided further,
			 That for the purpose of this section substantially all of the components of
			 anchor and mooring chain shall be considered to be produced or manufactured in
			 the United States if the aggregate cost of the components produced or
			 manufactured in the United States exceeds the aggregate cost of the components
			 produced or manufactured outside the United States: 
			 Provided further,
			 That when adequate domestic supplies are not available to meet Department of
			 Defense requirements on a timely basis, the Secretary of the service
			 responsible for the procurement may waive this restriction on a case-by-case
			 basis by certifying in writing to the Committees on Appropriations that such an
			 acquisition must be made in order to acquire capability for national security
			 purposes.
			8019.None of the funds available to the
			 Department of Defense may be used to demilitarize or dispose of M–1 Carbines,
			 M–1 Garand rifles, M–14 rifles, .22 caliber rifles, .30 caliber rifles, or
			 M–1911 pistols, or to demilitarize or destroy small arms ammunition or
			 ammunition components that are not otherwise prohibited from commercial sale
			 under Federal law, unless the small arms ammunition or ammunition components
			 are certified by the Secretary of the Army or designee as unserviceable or
			 unsafe for further use.
			8020.No more than
			 $500,000 of the funds appropriated or made
			 available in this Act shall be used during a single fiscal year for any single
			 relocation of an organization, unit, activity or function of the Department of
			 Defense into or within the National Capital Region: 
			 Provided, That the Secretary of
			 Defense may waive this restriction on a case-by-case basis by certifying in
			 writing to the congressional defense committees that such a relocation is
			 required in the best interest of the Government.
			8021.In addition to the funds provided elsewhere
			 in this Act, $15,000,000 is appropriated only
			 for incentive payments authorized by section 504 of the Indian Financing Act of
			 1974 (25 U.S.C. 1544): 
			 Provided, That a prime contractor
			 or a subcontractor at any tier that makes a subcontract award to any
			 subcontractor or supplier as defined in section 1544 of title 25, United States
			 Code, or a small business owned and controlled by an individual or individuals
			 defined under section 4221(9) of title 25, United States Code, shall be
			 considered a contractor for the purposes of being allowed additional
			 compensation under section 504 of the Indian Financing Act of 1974 (25 U.S.C.
			 1544) whenever the prime contract or subcontract amount is over
			 $500,000 and involves the expenditure of funds
			 appropriated by an Act making Appropriations for the Department of Defense with
			 respect to any fiscal year: 
			 Provided further,
			 That notwithstanding section 430 of title 41, United States Code, this section
			 shall be applicable to any Department of Defense acquisition of supplies or
			 services, including any contract and any subcontract at any tier for
			 acquisition of commercial items produced or manufactured, in whole or in part
			 by any subcontractor or supplier defined in section 1544 of title 25, United
			 States Code, or a small business owned and controlled by an individual or
			 individuals defined under section 4221(9) of title 25, United States
			 Code.
			8022.Funds appropriated by this Act for the
			 Defense Media Activity shall not be used for any national or international
			 political or psychological activities.
			8023.During the current fiscal year, the
			 Department of Defense is authorized to incur obligations of not to exceed
			 $350,000,000 for purposes specified in section
			 2350j(c) of title 10, United States Code, in anticipation of receipt of
			 contributions, only from the Government of Kuwait, under that section: 
			 Provided, That upon receipt, such
			 contributions from the Government of Kuwait shall be credited to the
			 appropriations or fund which incurred such obligations.
			8024.(a)Of the funds made available in this Act,
			 not less than $30,674,000 shall be available for
			 the Civil Air Patrol Corporation, of which—
					(1)$27,348,000
			 shall be available from Operation and Maintenance, Air Force to
			 support Civil Air Patrol Corporation operation and maintenance, readiness,
			 counterdrug activities, and drug demand reduction activities involving youth
			 programs;
					(2)$2,424,000
			 shall be available from Aircraft Procurement, Air Force;
			 and
					(3)$902,000
			 shall be available from Other Procurement, Air Force for vehicle
			 procurement.
					(b)The Secretary of the Air Force should waive
			 reimbursement for any funds used by the Civil Air Patrol for counter-drug
			 activities in support of Federal, State, and local government agencies.
				8025.(a)None of the funds appropriated in this Act
			 are available to establish a new Department of Defense (department) federally
			 funded research and development center (FFRDC), either as a new entity, or as a
			 separate entity administrated by an organization managing another FFRDC, or as
			 a nonprofit membership corporation consisting of a consortium of other FFRDCs
			 and other nonprofit entities.
				(b)No member of a Board of Directors,
			 Trustees, Overseers, Advisory Group, Special Issues Panel, Visiting Committee,
			 or any similar entity of a defense FFRDC, and no paid consultant to any defense
			 FFRDC, except when acting in a technical advisory capacity, may be compensated
			 for his or her services as a member of such entity, or as a paid consultant by
			 more than one FFRDC in a fiscal year: 
			 Provided, That a member of any
			 such entity referred to previously in this subsection shall be allowed travel
			 expenses and per diem as authorized under the Federal Joint Travel Regulations,
			 when engaged in the performance of membership duties.
				(c)Notwithstanding any other provision of law,
			 none of the funds available to the department from any source during fiscal
			 year 2011 may be used by a defense FFRDC, through a fee or other payment
			 mechanism, for construction of new buildings, for payment of cost sharing for
			 projects funded by Government grants, for absorption of contract overruns, or
			 for certain charitable contributions, not to include employee participation in
			 community service and/or development.
				(d)Notwithstanding any other provision of law,
			 of the funds available to the department during fiscal year 2011, not more than
			 5,750 staff years of technical effort (staff years) may be funded for defense
			 FFRDCs: 
			 Provided, That of the specific
			 amount referred to previously in this subsection, not more than 1,125 staff
			 years may be funded for the defense studies and analysis FFRDCs: 
			 Provided further,
			 That this subsection shall not apply to staff years funded in the National
			 Intelligence Program (NIP) and the Military Intelligence Program (MIP).
				(e)The Secretary of Defense shall, with the
			 submission of the department's fiscal year 2012 budget request, submit a report
			 presenting the specific amounts of staff years of technical effort to be
			 allocated for each defense FFRDC during that fiscal year and the associated
			 budget estimates.
				(f)Notwithstanding any other provision of this
			 Act, the total amount appropriated in this Act for FFRDCs is hereby reduced by
			 $144,744,000.
				8026.None of the funds appropriated or made
			 available in this Act shall be used to procure carbon, alloy or armor steel
			 plate for use in any Government-owned facility or property under the control of
			 the Department of Defense which were not melted and rolled in the United States
			 or Canada: 
			 Provided, That these procurement
			 restrictions shall apply to any and all Federal Supply Class 9515, American
			 Society of Testing and Materials (ASTM) or American Iron and Steel Institute
			 (AISI) specifications of carbon, alloy or armor steel plate: 
			 Provided further,
			 That the Secretary of the military department responsible for the procurement
			 may waive this restriction on a case-by-case basis by certifying in writing to
			 the Committees on Appropriations of the House of Representatives and the Senate
			 that adequate domestic supplies are not available to meet Department of Defense
			 requirements on a timely basis and that such an acquisition must be made in
			 order to acquire capability for national security purposes: 
			 Provided further,
			 That these restrictions shall not apply to contracts which are in being as of
			 the date of the enactment of this Act.
			8027.For the purposes of this Act, the term
			 congressional defense committees means the Armed Services
			 Committee of the House of Representatives, the Armed Services Committee of the
			 Senate, the Subcommittee on Defense of the Committee on Appropriations of the
			 Senate, and the Subcommittee on Defense of the Committee on Appropriations of
			 the House of Representatives.
			8028.During the current fiscal year, the
			 Department of Defense may acquire the modification, depot maintenance and
			 repair of aircraft, vehicles and vessels as well as the production of
			 components and other Defense-related articles, through competition between
			 Department of Defense depot maintenance activities and private firms: 
			 Provided, That the Senior
			 Acquisition Executive of the military department or Defense Agency concerned,
			 with power of delegation, shall certify that successful bids include comparable
			 estimates of all direct and indirect costs for both public and private bids: 
			 Provided further,
			 That Office of Management and Budget Circular A–76 shall not apply to
			 competitions conducted under this section.
			8029.(a)(1)If the Secretary of Defense, after
			 consultation with the United States Trade Representative, determines that a
			 foreign country which is party to an agreement described in paragraph (2) has
			 violated the terms of the agreement by discriminating against certain types of
			 products produced in the United States that are covered by the agreement, the
			 Secretary of Defense shall rescind the Secretary's blanket waiver of the Buy
			 American Act with respect to such types of products produced in that foreign
			 country.
					(2)An agreement referred to in paragraph (1)
			 is any reciprocal defense procurement memorandum of understanding, between the
			 United States and a foreign country pursuant to which the Secretary of Defense
			 has prospectively waived the Buy American Act for certain products in that
			 country.
					(b)The Secretary of Defense shall submit to
			 the Congress a report on the amount of Department of Defense purchases from
			 foreign entities in fiscal year 2011. Such report shall separately indicate the
			 dollar value of items for which the Buy American Act was waived pursuant to any
			 agreement described in subsection (a)(2), the Trade Agreement Act of 1979 (19
			 U.S.C. 2501 et seq.), or any international agreement to which the United States
			 is a party.
				(c)For purposes of this section, the term
			 Buy American Act means title III of the Act entitled An
			 Act making appropriations for the Treasury and Post Office Departments for the
			 fiscal year ending June 30, 1934, and for other purposes, approved
			 March 3, 1933 (41 U.S.C. 10a et seq.).
				8030.During the current fiscal year, amounts
			 contained in the Department of Defense Overseas Military Facility Investment
			 Recovery Account established by section 2921(c)(1) of the National Defense
			 Authorization Act of 1991 (Public Law 101–510; 10 U.S.C. 2687 note) shall be
			 available until expended for the payments specified by section 2921(c)(2) of
			 that Act.
			8031.(a)Notwithstanding any other provision of law,
			 the Secretary of the Air Force may convey at no cost to the Air Force, without
			 consideration, to Indian tribes located in the States of Nevada, Idaho, North
			 Dakota, South Dakota, Montana, Oregon, and Minnesota relocatable military
			 housing units located at Grand Forks Air Force Base, Malmstrom Air Force Base,
			 Mountain Home Air Force Base, Ellsworth Air Force Base, and Minot Air Force
			 Base that are excess to the needs of the Air Force.
				(b)The Secretary of the Air Force shall
			 convey, at no cost to the Air Force, military housing units under subsection
			 (a) in accordance with the request for such units that are submitted to the
			 Secretary by the Operation Walking Shield Program on behalf of Indian tribes
			 located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana,
			 Oregon, and Minnesota. Any such conveyance shall be subject to the condition
			 that the housing units shall be removed within a reasonable period of time, as
			 determined by the Secretary.
				(c)The Operation Walking Shield Program shall
			 resolve any conflicts among requests of Indian tribes for housing units under
			 subsection (a) before submitting requests to the Secretary of the Air Force
			 under subsection (b).
				(d)In this section, the term Indian
			 tribe means any recognized Indian tribe included on the current list
			 published by the Secretary of the Interior under section 104 of the Federally
			 Recognized Indian Tribe Act of 1994 (Public Law 103–454; 108 Stat. 4792; 25
			 U.S.C. 479a–1).
				8032.During the current fiscal year,
			 appropriations which are available to the Department of Defense for operation
			 and maintenance may be used to purchase items having an investment item unit
			 cost of not more than $250,000.
			8033.(a)During the current fiscal year, none of the
			 appropriations or funds available to the Department of Defense Working Capital
			 Funds shall be used for the purchase of an investment item for the purpose of
			 acquiring a new inventory item for sale or anticipated sale during the current
			 fiscal year or a subsequent fiscal year to customers of the Department of
			 Defense Working Capital Funds if such an item would not have been chargeable to
			 the Department of Defense Business Operations Fund during fiscal year 1994 and
			 if the purchase of such an investment item would be chargeable during the
			 current fiscal year to appropriations made to the Department of Defense for
			 procurement.
				(b)The fiscal year 2012 budget request for the
			 Department of Defense as well as all justification material and other
			 documentation supporting the fiscal year 2012 Department of Defense budget
			 shall be prepared and submitted to the Congress on the basis that any equipment
			 which was classified as an end item and funded in a procurement appropriation
			 contained in this Act shall be budgeted for in a proposed fiscal year 2012
			 procurement appropriation and not in the supply management business area or any
			 other area or category of the Department of Defense Working Capital
			 Funds.
				8034.None of the funds appropriated by this Act
			 for programs of the Central Intelligence Agency shall remain available for
			 obligation beyond the current fiscal year, except for funds appropriated for
			 the Reserve for Contingencies, which shall remain available until September 30,
			 2012: 
			 Provided, That funds
			 appropriated, transferred, or otherwise credited to the Central Intelligence
			 Agency Central Services Working Capital Fund during this or any prior or
			 subsequent fiscal year shall remain available until expended: 
			 Provided further,
			 That any funds appropriated or transferred to the Central Intelligence Agency
			 for advanced research and development acquisition, for agent operations, and
			 for covert action programs authorized by the President under section 503 of the
			 National Security Act of 1947, as amended, shall remain available until
			 September 30, 2012.
			8035.Notwithstanding any other provision of law,
			 funds made available in this Act for the Defense Intelligence Agency may be
			 used for the design, development, and deployment of General Defense
			 Intelligence Program intelligence communications and intelligence information
			 systems for the Services, the Unified and Specified Commands, and the component
			 commands.
			8036.Of the funds appropriated to the Department
			 of Defense under the heading Operation and Maintenance,
			 Defense-Wide, not less than $12,000,000
			 shall be made available only for the mitigation of environmental impacts,
			 including training and technical assistance to tribes, related administrative
			 support, the gathering of information, documenting of environmental damage, and
			 developing a system for prioritization of mitigation and cost to complete
			 estimates for mitigation, on Indian lands resulting from Department of Defense
			 activities.
			8037.(a)None of the funds appropriated in this Act
			 may be expended by an entity of the Department of Defense unless the entity, in
			 expending the funds, complies with the Buy American Act. For purposes of this
			 subsection, the term Buy American Act means title III of the Act
			 entitled An Act making appropriations for the Treasury and Post Office
			 Departments for the fiscal year ending June 30, 1934, and for other
			 purposes, approved March 3, 1933 (41 U.S.C. 10a et seq.).
				(b)If the Secretary of Defense determines that
			 a person has been convicted of intentionally affixing a label bearing a
			 Made in America inscription to any product sold in or shipped to
			 the United States that is not made in America, the Secretary shall determine,
			 in accordance with section 2410f of title 10, United States Code, whether the
			 person should be debarred from contracting with the Department of
			 Defense.
				(c)In the case of any equipment or products
			 purchased with appropriations provided under this Act, it is the sense of the
			 Congress that any entity of the Department of Defense, in expending the
			 appropriation, purchase only American-made equipment and products, provided
			 that American-made equipment and products are cost-competitive, quality
			 competitive, and available in a timely fashion.
				8038.None of the funds appropriated by this Act
			 shall be available for a contract for studies, analysis, or consulting services
			 entered into without competition on the basis of an unsolicited proposal unless
			 the head of the activity responsible for the procurement determines—
				(1)as a result of thorough technical
			 evaluation, only one source is found fully qualified to perform the proposed
			 work;
				(2)the purpose of the contract is to explore
			 an unsolicited proposal which offers significant scientific or technological
			 promise, represents the product of original thinking, and was submitted in
			 confidence by one source; or
				(3)the purpose of the contract is to take
			 advantage of unique and significant industrial accomplishment by a specific
			 concern, or to insure that a new product or idea of a specific concern is given
			 financial support: 
			 Provided, That this limitation
			 shall not apply to contracts in an amount of less than
			 $25,000, contracts related to improvements of
			 equipment that is in development or production, or contracts as to which a
			 civilian official of the Department of Defense, who has been confirmed by the
			 Senate, determines that the award of such contract is in the interest of the
			 national defense.
				8039.(a)Except as provided in subsections (b) and
			 (c), none of the funds made available by this Act may be used—
					(1)to establish a field operating agency;
			 or
					(2)to pay the basic pay of a member of the
			 Armed Forces or civilian employee of the department who is transferred or
			 reassigned from a headquarters activity if the member or employee's place of
			 duty remains at the location of that headquarters.
					(b)The Secretary of Defense or Secretary of a
			 military department may waive the limitations in subsection (a), on a
			 case-by-case basis, if the Secretary determines, and certifies to the
			 Committees on Appropriations of the House of Representatives and Senate that
			 the granting of the waiver will reduce the personnel requirements or the
			 financial requirements of the department.
				(c)This section does not apply to—
					(1)field operating agencies funded within the
			 National Intelligence Program; or
					(2)an Army field operating agency established
			 to eliminate, mitigate, or counter the effects of improvised explosive devices,
			 and, as determined by the Secretary of the Army, other similar threats;
			 or
					(3)an Army field operating agency established
			 to improve the effectiveness and efficiencies of biometric activities and to
			 integrate common biometric technologies throughout the Department of
			 Defense.
					(RESCISSIONS)
			8040.Of the funds appropriated in Department of
			 Defense Appropriations Acts, the following funds are hereby rescinded from the
			 following accounts and programs in the specified amounts:
				“Procurement of Weapons and Tracked Combat
			 Vehicles, Army, 2009/2011”, $86,300,000;
				“Other Procurement, Army, 2009/2011”,
			 $147,600,000;
				“Aircraft Procurement, Navy, 2009/2011”,
			 $26,100,000;
				“Aircraft Procurement, Air Force,
			 2009/2011”, $48,690,000;
				“Aircraft Procurement, Army, 2010/2012”,
			 $14,000,000;
				“Missile Procurement, Army, 2010/2012”,
			 $18,171,000;
				“Procurement of Weapons and Tracked Combat
			 Vehicles, Army, 2010/2012”, $36,000,000;
				“Aircraft Procurement, Navy, 2010/2012”,
			 $6,000,000;
				“Procurement of Ammunition, Navy and Marine
			 Corps, 2010/2012”, $11,576,000;
				“Aircraft Procurement, Air Force,
			 2010/2012”, $72,900,000;
				“Research, Development, Test and
			 Evaluation, Army, 2010/2011”,
			 $53,500,000;
				“Research, Development, Test and
			 Evaluation, Air Force, 2010/2011”, $115,600,000;
			 and
				“Research, Development, Test and
			 Evaluation, Defense-Wide, 2010/2011”,
			 $10,000,000.
				8041.None of the funds available in this Act may
			 be used to reduce the authorized positions for military (civilian) technicians
			 of the Army National Guard, Air National Guard, Army Reserve and Air Force
			 Reserve for the purpose of applying any administratively imposed civilian
			 personnel ceiling, freeze, or reduction on military (civilian) technicians,
			 unless such reductions are a direct result of a reduction in military force
			 structure.
			8042.None of the funds appropriated or otherwise
			 made available in this Act may be obligated or expended for assistance to the
			 Democratic People's Republic of Korea unless specifically appropriated for that
			 purpose.
			8043.Funds appropriated in this Act for
			 operation and maintenance of the Military Departments, Combatant Commands and
			 Defense Agencies shall be available for reimbursement of pay, allowances and
			 other expenses which would otherwise be incurred against appropriations for the
			 National Guard and Reserve when members of the National Guard and Reserve
			 provide intelligence or counterintelligence support to Combatant Commands,
			 Defense Agencies and Joint Intelligence Activities, including the activities
			 and programs included within the National Intelligence Program and the Military
			 Intelligence Program: 
			 Provided, That nothing in this
			 section authorizes deviation from established Reserve and National Guard
			 personnel and training procedures.
			8044.During the current fiscal year, none of the
			 funds appropriated in this Act may be used to reduce the civilian medical and
			 medical support personnel assigned to military treatment facilities below the
			 September 30, 2003, level: 
			 Provided, That the Service
			 Surgeons General may waive this section by certifying to the congressional
			 defense committees that the beneficiary population is declining in some
			 catchment areas and civilian strength reductions may be consistent with
			 responsible resource stewardship and capitation-based budgeting.
			8045.(a)None of the funds available to the
			 Department of Defense for any fiscal year for drug interdiction or counter-drug
			 activities may be transferred to any other department or agency of the United
			 States except as specifically provided in an appropriations law.
				(b)None of the funds available to the Central
			 Intelligence Agency for any fiscal year for drug interdiction and counter-drug
			 activities may be transferred to any other department or agency of the United
			 States except as specifically provided in an appropriations law.
				8046.None of the funds appropriated by this Act
			 may be used for the procurement of ball and roller bearings other than those
			 produced by a domestic source and of domestic origin: 
			 Provided, That the Secretary of
			 the military department responsible for such procurement may waive this
			 restriction on a case-by-case basis by certifying in writing to the Committees
			 on Appropriations of the House of Representatives and the Senate, that adequate
			 domestic supplies are not available to meet Department of Defense requirements
			 on a timely basis and that such an acquisition must be made in order to acquire
			 capability for national security purposes: 
			 Provided further,
			 That this restriction shall not apply to the purchase of commercial
			 items, as defined by section 4(12) of the Office of Federal Procurement
			 Policy Act, except that the restriction shall apply to ball or roller bearings
			 purchased as end items.
			8047.None of the funds in this Act may be used
			 to purchase any supercomputer which is not manufactured in the United States,
			 unless the Secretary of Defense certifies to the congressional defense
			 committees that such an acquisition must be made in order to acquire capability
			 for national security purposes that is not available from United States
			 manufacturers.
			8048.None of the funds made available in this or
			 any other Act may be used to pay the salary of any officer or employee of the
			 Department of Defense who approves or implements the transfer of administrative
			 responsibilities or budgetary resources of any program, project, or activity
			 financed by this Act to the jurisdiction of another Federal agency not financed
			 by this Act without the express authorization of Congress: 
			 Provided, That this limitation
			 shall not apply to transfers of funds expressly provided for in Defense
			 Appropriations Acts, or provisions of Acts providing supplemental
			 appropriations for the Department of Defense.
			8049.(a)Notwithstanding any other provision of law,
			 none of the funds available to the Department of Defense for the current fiscal
			 year may be obligated or expended to transfer to another nation or an
			 international organization any defense articles or services (other than
			 intelligence services) for use in the activities described in subsection (b)
			 unless the congressional defense committees, the Committee on Foreign Affairs
			 of the House of Representatives, and the Committee on Foreign Relations of the
			 Senate are notified 15 days in advance of such transfer.
				(b)This section applies to—
					(1)any international peacekeeping or
			 peace-enforcement operation under the authority of chapter VI or chapter VII of
			 the United Nations Charter under the authority of a United Nations Security
			 Council resolution; and
					(2)any other international peacekeeping,
			 peace-enforcement, or humanitarian assistance operation.
					(c)A notice under subsection (a) shall include
			 the following—
					(1)A description of the equipment, supplies,
			 or services to be transferred.
					(2)A statement of the value of the equipment,
			 supplies, or services to be transferred.
					(3)In the case of a proposed transfer of
			 equipment or supplies—
						(A)a statement of whether the inventory
			 requirements of all elements of the Armed Forces (including the reserve
			 components) for the type of equipment or supplies to be transferred have been
			 met; and
						(B)a statement of whether the items proposed
			 to be transferred will have to be replaced and, if so, how the President
			 proposes to provide funds for such replacement.
						8050.None of the funds available to the
			 Department of Defense under this Act shall be obligated or expended to pay a
			 contractor under a contract with the Department of Defense for costs of any
			 amount paid by the contractor to an employee when—
				(1)such costs are for a bonus or otherwise in
			 excess of the normal salary paid by the contractor to the employee; and
				(2)such bonus is part of restructuring costs
			 associated with a business combination.
				(INCLUDING TRANSFER OF
		  FUNDS)
			8051.During the current fiscal year, no more
			 than $30,000,000 of appropriations made in this
			 Act under the heading Operation and Maintenance, Defense-Wide
			 may be transferred to appropriations available for the pay of military
			 personnel, to be merged with, and to be available for the same time period as
			 the appropriations to which transferred, to be used in support of such
			 personnel in connection with support and services for eligible organizations
			 and activities outside the Department of Defense pursuant to section 2012 of
			 title 10, United States Code.
			8052.During the current fiscal year, in the case
			 of an appropriation account of the Department of Defense for which the period
			 of availability for obligation has expired or which has closed under the
			 provisions of section 1552 of title 31, United States Code, and which has a
			 negative unliquidated or unexpended balance, an obligation or an adjustment of
			 an obligation may be charged to any current appropriation account for the same
			 purpose as the expired or closed account if—
				(1)the obligation would have been properly
			 chargeable (except as to amount) to the expired or closed account before the
			 end of the period of availability or closing of that account;
				(2)the obligation is not otherwise properly
			 chargeable to any current appropriation account of the Department of Defense;
			 and
				(3)in the case of an expired account, the
			 obligation is not chargeable to a current appropriation of the Department of
			 Defense under the provisions of section 1405(b)(8) of the National Defense
			 Authorization Act for Fiscal Year 1991, Public Law 101–510, as amended (31
			 U.S.C. 1551 note): 
			 Provided, That in the case of an
			 expired account, if subsequent review or investigation discloses that there was
			 not in fact a negative unliquidated or unexpended balance in the account, any
			 charge to a current account under the authority of this section shall be
			 reversed and recorded against the expired account: 
			 Provided further,
			 That the total amount charged to a current appropriation under this section may
			 not exceed an amount equal to 1 percent of the total appropriation for that
			 account.
				8053.(a)Notwithstanding any other provision of law,
			 the Chief of the National Guard Bureau may permit the use of equipment of the
			 National Guard Distance Learning Project by any person or entity on a
			 space-available, reimbursable basis. The Chief of the National Guard Bureau
			 shall establish the amount of reimbursement for such use on a case-by-case
			 basis.
				(b)Amounts collected under subsection (a)
			 shall be credited to funds available for the National Guard Distance Learning
			 Project and be available to defray the costs associated with the use of
			 equipment of the project under that subsection. Such funds shall be available
			 for such purposes without fiscal year limitation.
				8054.Using funds available by this Act or any
			 other Act, the Secretary of the Air Force, pursuant to a determination under
			 section 2690 of title 10, United States Code, may implement cost-effective
			 agreements for required heating facility modernization in the Kaiserslautern
			 Military Community in the Federal Republic of Germany: 
			 Provided, That in the City of
			 Kaiserslautern and at the Rhine Ordnance Barracks area, such agreements will
			 include the use of United States anthracite as the base load energy for
			 municipal district heat to the United States Defense installations: 
			 Provided further,
			 That at Landstuhl Army Regional Medical Center and Ramstein Air Base, furnished
			 heat may be obtained from private, regional or municipal services, if
			 provisions are included for the consideration of United States coal as an
			 energy source.
			8055.None of the funds appropriated in title IV
			 of this Act may be used to procure end-items for delivery to military forces
			 for operational training, operational use or inventory requirements: 
			 Provided, That this restriction
			 does not apply to end-items used in development, prototyping, and test
			 activities preceding and leading to acceptance for operational use: 
			 Provided further,
			 That this restriction does not apply to programs funded within the National
			 Intelligence Program: 
			 Provided further,
			 That the Secretary of Defense may waive this restriction on a case-by-case
			 basis by certifying in writing to the Committees on Appropriations of the House
			 of Representatives and the Senate that it is in the national security interest
			 to do so.
			8056.None of the funds made available in this
			 Act may be used to approve or license the sale of the F–22A advanced tactical
			 fighter to any foreign government: 
			 Provided, That the Department of
			 Defense may conduct or participate in studies, research, design and other
			 activities to define and develop a future export version of the F–22A that
			 protects classified and sensitive information, technologies and U.S.
			 warfighting capabilities.
			8057.(a)The Secretary of Defense may, on a
			 case-by-case basis, waive with respect to a foreign country each limitation on
			 the procurement of defense items from foreign sources provided in law if the
			 Secretary determines that the application of the limitation with respect to
			 that country would invalidate cooperative programs entered into between the
			 Department of Defense and the foreign country, or would invalidate reciprocal
			 trade agreements for the procurement of defense items entered into under
			 section 2531 of title 10, United States Code, and the country does not
			 discriminate against the same or similar defense items produced in the United
			 States for that country.
				(b)Subsection (a) applies with respect
			 to—
					(1)contracts and subcontracts entered into on
			 or after the date of the enactment of this Act; and
					(2)options for the procurement of items that
			 are exercised after such date under contracts that are entered into before such
			 date if the option prices are adjusted for any reason other than the
			 application of a waiver granted under subsection (a).
					(c)Subsection (a) does not apply to a
			 limitation regarding construction of public vessels, ball and roller bearings,
			 food, and clothing or textile materials as defined by section 11 (chapters
			 50–65) of the Harmonized Tariff Schedule and products classified under headings
			 4010, 4202, 4203, 6401 through 6406, 6505, 7019, 7218 through 7229, 7304.41
			 through 7304.49, 7306.40, 7502 through 7508, 8105, 8108, 8109, 8211, 8215, and
			 9404.
				8058.(a)None of the funds made available by this
			 Act may be used to support any training program involving a unit of the
			 security forces of a foreign country if the Secretary of Defense has received
			 credible information from the Department of State that the unit has committed a
			 gross violation of human rights, unless all necessary corrective steps have
			 been taken.
				(b)The Secretary of Defense, in consultation
			 with the Secretary of State, shall ensure that prior to a decision to conduct
			 any training program referred to in subsection (a), full consideration is given
			 to all credible information available to the Department of State relating to
			 human rights violations by foreign security forces.
				(c)The Secretary of Defense, after
			 consultation with the Secretary of State, may waive the prohibition in
			 subsection (a) if he determines that such waiver is required by extraordinary
			 circumstances.
				(d)Not more than 15 days after the exercise of
			 any waiver under subsection (c), the Secretary of Defense shall submit a report
			 to the congressional defense committees describing the extraordinary
			 circumstances, the purpose and duration of the training program, the United
			 States forces and the foreign security forces involved in the training program,
			 and the information relating to human rights violations that necessitates the
			 waiver.
				8059.None of the funds appropriated or made
			 available in this Act to the Department of the Navy shall be used to develop,
			 lease or procure the T-AKE class of ships unless the main propulsion diesel
			 engines and propulsors are manufactured in the United States by a domestically
			 operated entity: 
			 Provided, That the Secretary of
			 Defense may waive this restriction on a case-by-case basis by certifying in
			 writing to the Committees on Appropriations of the House of Representatives and
			 the Senate that adequate domestic supplies are not available to meet Department
			 of Defense requirements on a timely basis and that such an acquisition must be
			 made in order to acquire capability for national security purposes or there
			 exists a significant cost or quality difference.
			8060.None of the funds appropriated or otherwise
			 made available by this or other Department of Defense Appropriations Acts may
			 be obligated or expended for the purpose of performing repairs or maintenance
			 to military family housing units of the Department of Defense, including areas
			 in such military family housing units that may be used for the purpose of
			 conducting official Department of Defense business.
			8061.Notwithstanding any other provision of law,
			 funds appropriated in this Act under the heading Research, Development,
			 Test and Evaluation, Defense-Wide for any new start advanced concept
			 technology demonstration project or joint capability demonstration project may
			 only be obligated 30 days after a report, including a description of the
			 project, the planned acquisition and transition strategy and its estimated
			 annual and total cost, has been provided in writing to the congressional
			 defense committees: 
			 Provided, That the Secretary of
			 Defense may waive this restriction on a case-by-case basis by certifying to the
			 congressional defense committees that it is in the national interest to do
			 so.
			8062.The Secretary of Defense shall provide a
			 classified quarterly report beginning 30 days after enactment of this Act, to
			 the House and Senate Appropriations Committees, Subcommittees on Defense on
			 certain matters as directed in the classified annex accompanying this
			 Act.
			8063.During the current fiscal year, none of the
			 funds available to the Department of Defense may be used to provide support to
			 another department or agency of the United States if such department or agency
			 is more than 90 days in arrears in making payment to the Department of Defense
			 for goods or services previously provided to such department or agency on a
			 reimbursable basis: 
			 Provided, That this restriction
			 shall not apply if the department is authorized by law to provide support to
			 such department or agency on a nonreimbursable basis, and is providing the
			 requested support pursuant to such authority: 
			 Provided further,
			 That the Secretary of Defense may waive this restriction on a case-by-case
			 basis by certifying in writing to the Committees on Appropriations of the House
			 of Representatives and the Senate that it is in the national security interest
			 to do so.
			8064.Notwithstanding section 12310(b) of title
			 10, United States Code, a Reserve who is a member of the National Guard serving
			 on full-time National Guard duty under section 502(f) of title 32, United
			 States Code, may perform duties in support of the ground-based elements of the
			 National Ballistic Missile Defense System.
			8065.None of the funds provided in this Act may
			 be used to transfer to any nongovernmental entity ammunition held by the
			 Department of Defense that has a center-fire cartridge and a United States
			 military nomenclature designation of armor penetrator,
			 armor piercing (AP), armor piercing incendiary
			 (API), or armor-piercing incendiary tracer (API–T),
			 except to an entity performing demilitarization services for the Department of
			 Defense under a contract that requires the entity to demonstrate to the
			 satisfaction of the Department of Defense that armor piercing projectiles are
			 either: (1) rendered incapable of reuse by the demilitarization process; or (2)
			 used to manufacture ammunition pursuant to a contract with the Department of
			 Defense or the manufacture of ammunition for export pursuant to a License for
			 Permanent Export of Unclassified Military Articles issued by the Department of
			 State.
			8066.Notwithstanding any other provision of law,
			 the Chief of the National Guard Bureau, or his designee, may waive payment of
			 all or part of the consideration that otherwise would be required under section
			 2667 of title 10, United States Code, in the case of a lease of personal
			 property for a period not in excess of 1 year to any organization specified in
			 section 508(d) of title 32, United States Code, or any other youth, social, or
			 fraternal nonprofit organization as may be approved by the Chief of the
			 National Guard Bureau, or his designee, on a case-by-case basis.
			8067.None of the funds appropriated by this Act
			 shall be used for the support of any nonappropriated funds activity of the
			 Department of Defense that procures malt beverages and wine with
			 nonappropriated funds for resale (including such alcoholic beverages sold by
			 the drink) on a military installation located in the United States unless such
			 malt beverages and wine are procured within that State, or in the case of the
			 District of Columbia, within the District of Columbia, in which the military
			 installation is located: 
			 Provided, That in a case in which
			 the military installation is located in more than one State, purchases may be
			 made in any State in which the installation is located: 
			 Provided further,
			 That such local procurement requirements for malt beverages and wine shall
			 apply to all alcoholic beverages only for military installations in States
			 which are not contiguous with another State: 
			 Provided further,
			 That alcoholic beverages other than wine and malt beverages, in contiguous
			 States and the District of Columbia shall be procured from the most competitive
			 source, price and other factors considered.
			8068.Funds available to the Department of
			 Defense for the Global Positioning System during the current fiscal year may be
			 used to fund civil requirements associated with the satellite and ground
			 control segments of such system's modernization program.
				(INCLUDING TRANSFER OF
		  FUNDS)
				8069.Of the amounts appropriated in this Act
			 under the heading Operation and Maintenance, Army,
			 $147,258,300 shall remain available until
			 expended: 
			 Provided, That notwithstanding
			 any other provision of law, the Secretary of Defense is authorized to transfer
			 such funds to other activities of the Federal Government: 
			 Provided further,
			 That the Secretary of Defense is authorized to enter into and carry out
			 contracts for the acquisition of real property, construction, personal
			 services, and operations related to projects carrying out the purposes of this
			 section: 
			 Provided further,
			 That contracts entered into under the authority of this section may provide for
			 such indemnification as the Secretary determines to be necessary: 
			 Provided further,
			 That projects authorized by this section shall comply with applicable Federal,
			 State, and local law to the maximum extent consistent with the national
			 security, as determined by the Secretary of Defense.
			8070.Section 8106 of the Department of Defense
			 Appropriations Act, 1997 (titles I through VIII of the matter under subsection
			 101(b) of Public Law 104–208; 110 Stat. 3009–111; 10 U.S.C. 113 note) shall
			 continue in effect to apply to disbursements that are made by the Department of
			 Defense in fiscal year 2011.
				(INCLUDING TRANSFER OF
		  FUNDS)
				8071.Of the amounts appropriated in this Act
			 under the headings “Procurement, Defense-Wide” and ‘‘Research, Development,
			 Test and Evaluation, Defense-Wide’’,
			 $415,115,000 shall be for the Israeli
			 Cooperative Programs: 
			 Provided, That of this amount,
			 $205,000,000 shall be for the Secretary of
			 Defense to provide to the Government of Israel for the procurement of the Iron
			 Dome defense system to counter short-range rocket threats,
			 $84,722,000 shall be for the Short Range
			 Ballistic Missile Defense (SRBMD) program, including cruise missile defense
			 research and development under the SRBMD program,
			 $58,966,000 shall be available for an upper-tier
			 component to the Israeli Missile Defense Architecture, and
			 $66,427,000 shall be for the Arrow System
			 Improvement Program including development of a long range, ground and airborne,
			 detection suite, of which $12,000,000 shall be
			 for producing Arrow missile components in the United States and Arrow missile
			 components in Israel to meet Israel’s defense requirements, consistent with
			 each nation’s laws, regulations and procedures: 
			 Provided further,
			 That funds made available under this provision for production of missiles and
			 missile components may be transferred to appropriations available for the
			 procurement of weapons and equipment, to be merged with and to be available for
			 the same time period and the same purposes as the appropriation to which
			 transferred: 
			 Provided further,
			 That the transfer authority provided under this provision is in addition to any
			 other transfer authority contained in this Act.
			8072.None of the funds available to the
			 Department of Defense may be obligated to modify command and control
			 relationships to give Fleet Forces Command administrative and operational
			 control of U.S. Navy forces assigned to the Pacific fleet: 
			 Provided, That the command and
			 control relationships which existed on October 1, 2004, shall remain in force
			 unless changes are specifically authorized in a subsequent Act.
			8073.Notwithstanding any other provision of law
			 or regulation, the Secretary of Defense may exercise the provisions of section
			 7403(g) of title 38, United States Code, for occupations listed in section
			 7403(a)(2) of title 38, United States Code, as well as the following:
				Pharmacists, Audiologists, Psychologists,
			 Social Workers, Othotists/Prosthetists, Occupational Therapists, Physical
			 Therapists, Rehabilitation Therapists, Respiratory Therapists, Speech
			 Pathologists, Dietitian/Nutritionists, Industrial Hygienists, Psychology
			 Technicians, Social Service Assistants, Practical Nurses, Nursing Assistants,
			 and Dental Hygienists:
					(A)The requirements of section 7403(g)(1)(A)
			 of title 38, United States Code, shall apply.
					(B)The limitations of section 7403(g)(1)(B) of
			 title 38, United States Code, shall not apply.
					8074.Funds appropriated by this Act, or made
			 available by the transfer of funds in this Act, for intelligence activities are
			 deemed to be specifically authorized by the Congress for purposes of section
			 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year
			 2011 until the enactment of the Intelligence Authorization Act for Fiscal Year
			 2011.
			8075.None of the funds provided in this Act
			 shall be available for obligation or expenditure through a reprogramming of
			 funds that creates or initiates a new program, project, or activity unless such
			 program, project, or activity must be undertaken immediately in the interest of
			 national security and only after written prior notification to the
			 congressional defense committees.
			8076.In addition to funds made available
			 elsewhere in this Act, $5,500,000 is hereby
			 appropriated and shall remain available until expended to provide assistance,
			 by grant or otherwise (such as the provision of funds for information
			 technology and textbook purchases, professional development for educators, and
			 student transition support) to public schools in states that are considered
			 overseas assignments with unusually high concentrations of special needs
			 military dependents enrolled: 
			 Provided, That up to 2 percent of
			 the total appropriated funds under this section shall be available for the
			 administration and execution of the programs and/or events that promote the
			 purpose of this appropriation: 
			 Provided further,
			 That up to 5 percent of the total appropriated funds under this section shall
			 be available to public schools that have entered into a military partnership: 
			 Provided further,
			 That $1,000,000 shall be available for a
			 nonprofit trust fund to assist in the public-private funding of public school
			 repair and maintenance projects: 
			 Provided further,
			 That $500,000 shall be available to fund an
			 ongoing special education support program in public schools with unusually high
			 concentrations of active duty military dependents enrolled: 
			 Provided further,
			 That to the extent a Federal agency provides this assistance by contract,
			 grant, or otherwise, it may accept and expend non-Federal funds in combination
			 with these Federal funds to provide assistance for the authorized
			 purpose.
			8077.The budget of the President for fiscal year
			 2012 submitted to the Congress pursuant to section 1105 of title 31, United
			 States Code, shall include separate budget justification documents for costs of
			 United States Armed Forces' participation in contingency operations for the
			 Military Personnel accounts, the Operation and Maintenance accounts, and the
			 Procurement accounts: 
			 Provided, That these documents
			 shall include a description of the funding requested for each contingency
			 operation, for each military service, to include all Active and Reserve
			 components, and for each appropriations account: 
			 Provided further,
			 That these documents shall include estimated costs for each element of expense
			 or object class, a reconciliation of increases and decreases for each
			 contingency operation, and programmatic data including, but not limited to,
			 troop strength for each Active and Reserve component, and estimates of the
			 major weapons systems deployed in support of each contingency: 
			 Provided further,
			 That these documents shall include budget exhibits OP–5 and OP–32 (as defined
			 in the Department of Defense Financial Management Regulation) for all
			 contingency operations for the budget year and the two preceding fiscal
			 years.
			8078.None of the funds in this Act may be used
			 for research, development, test, evaluation, procurement or deployment of
			 nuclear armed interceptors of a missile defense system.
			8079.In addition to the amounts appropriated or
			 otherwise made available elsewhere in this Act,
			 $20,000,000 is hereby appropriated to the
			 Department of Defense: 
			 Provided, That the Secretary of
			 Defense shall make a grant in the amount specified as follows:
			 $20,000,000 to the United Service
			 Organizations.
			8080.None of the funds appropriated or made
			 available in this Act shall be used to reduce or disestablish the operation of
			 the 53rd Weather Reconnaissance Squadron of the Air Force Reserve, if such
			 action would reduce the WC–130 Weather Reconnaissance mission below the levels
			 funded in this Act: 
			 Provided, That the Air Force
			 shall allow the 53rd Weather Reconnaissance Squadron to perform other missions
			 in support of national defense requirements during the non-hurricane
			 season.
			8081.None of the funds provided in this Act
			 shall be available for integration of foreign intelligence information unless
			 the information has been lawfully collected and processed during the conduct of
			 authorized foreign intelligence activities: 
			 Provided, That information
			 pertaining to United States persons shall only be handled in accordance with
			 protections provided in the Fourth Amendment of the United States Constitution
			 as implemented through Executive Order No. 12333.
			8082.(a)At the time members of reserve components
			 of the Armed Forces are called or ordered to active duty under section 12302(a)
			 of title 10, United States Code, each member shall be notified in writing of
			 the expected period during which the member will be mobilized.
				(b)The Secretary of Defense may waive the
			 requirements of subsection (a) in any case in which the Secretary determines
			 that it is necessary to do so to respond to a national security emergency or to
			 meet dire operational requirements of the Armed Forces.
				(INCLUDING TRANSFER OF
		  FUNDS)
			8083.The Secretary of Defense may transfer funds
			 from any available Department of the Navy appropriation to any available Navy
			 ship construction appropriation for the purpose of liquidating necessary
			 changes resulting from inflation, market fluctuations, or rate adjustments for
			 any ship construction program appropriated in law: 
			 Provided, That the Secretary may
			 transfer not to exceed $100,000,000 under the
			 authority provided by this section: 
			 Provided further,
			 That the Secretary may not transfer any funds until 30 days after the proposed
			 transfer has been reported to the Committees on Appropriations of the House of
			 Representatives and the Senate, unless a response from the Committees is
			 received sooner: 
			 Provided further,
			 That the transfer authority provided by this section is in addition to any
			 other transfer authority contained elsewhere in this Act.
			8084.For purposes of section 612 of title 41,
			 United States Code, any subdivision of appropriations made under the heading
			 Shipbuilding and Conversion, Navy that is not closed at the time
			 reimbursement is made shall be available to reimburse the Judgment Fund and
			 shall be considered for the same purposes as any subdivision under the heading
			 Shipbuilding and Conversion, Navy appropriations in the current
			 fiscal year or any prior fiscal year.
			8085.(a)None of the funds appropriated by this Act
			 may be used to transfer research and development, acquisition, or other program
			 authority relating to current tactical unmanned aerial vehicles (TUAVs) from
			 the Army.
				(b)The Army shall retain responsibility for
			 and operational control of the MQ–1C Sky Warrior Unmanned Aerial Vehicle (UAV)
			 in order to support the Secretary of Defense in matters relating to the
			 employment of unmanned aerial vehicles.
				8086.Of the funds provided in this Act,
			 $8,850,000 shall be available for the operations
			 and development of training and technology for the Joint Interagency Training
			 and Education Center and the affiliated Center for National Response at the
			 Memorial Tunnel and for providing homeland defense/security and traditional
			 warfighting training to the Department of Defense, other Federal agencies, and
			 State and local first responder personnel at the Joint Interagency Training and
			 Education Center.
			8087.Notwithstanding any other provision of law
			 or regulation, during the current fiscal year and hereafter, the Secretary of
			 Defense may adjust wage rates for civilian employees hired for certain health
			 care occupations as authorized for the Secretary of Veterans Affairs by section
			 7455 of title 38, United States Code.
			8088.Up to
			 $15,000,000 of the funds appropriated under the
			 heading Operation and Maintenance, Navy may be made available
			 for the Asia Pacific Regional Initiative Program for the purpose of enabling
			 the Pacific Command to execute Theater Security Cooperation activities such as
			 humanitarian assistance, and payment of incremental and personnel costs of
			 training and exercising with foreign security forces: 
			 Provided, That funds made
			 available for this purpose may be used, notwithstanding any other funding
			 authorities for humanitarian assistance, security assistance or combined
			 exercise expenses: 
			 Provided further,
			 That funds may not be obligated to provide assistance to any foreign country
			 that is otherwise prohibited from receiving such type of assistance under any
			 other provision of law.
			8089.None of the funds appropriated by this Act
			 for programs of the Office of the Director of National Intelligence shall
			 remain available for obligation beyond the current fiscal year, except for
			 funds appropriated for research and technology, which shall remain available
			 until September 30, 2012.
			8090.For purposes of section 1553(b) of title
			 31, United States Code, any subdivision of appropriations made in this Act
			 under the heading Shipbuilding and Conversion, Navy shall be
			 considered to be for the same purpose as any subdivision under the heading
			 Shipbuilding and Conversion, Navy appropriations in any prior
			 fiscal year, and the 1 percent limitation shall apply to the total amount of
			 the appropriation.
			8091.Notwithstanding any other provision of law,
			 that not more than 35 percent of funds provided in this Act for environmental
			 remediation may be obligated under indefinite delivery/indefinite quantity
			 contracts with a total contract value of
			 $130,000,000 or higher.
			8092.The Director of National Intelligence shall
			 include the budget exhibits identified in paragraphs (1) and (2) as described
			 in the Department of Defense Financial Management Regulation with the
			 congressional budget justification books.
				(1)For procurement programs requesting more
			 than $20,000,000 in any fiscal year, the P–1,
			 Procurement Program; P–5, Cost Analysis; P–5a, Procurement History and
			 Planning; P–21, Production Schedule; and P–40, Budget Item
			 Justification.
				(2)For research, development, test and
			 evaluation projects requesting more than
			 $10,000,000 in any fiscal year, the R–1,
			 RDT&E Program; R–2, RDT&E Budget Item Justification; R–3, RDT&E
			 Project Cost Analysis; and R–4, RDT&E Program Schedule Profile.
				8093.(a)Not later than 60 days after enactment of
			 this Act, the Office of the Director of National Intelligence shall submit a
			 report to the congressional intelligence committees to establish the baseline
			 for application of reprogramming and transfer authorities for fiscal year 2011:
			 
			 Provided, That the report shall
			 include—
					(1)a table for each appropriation with a
			 separate column to display the President's budget request, adjustments made by
			 Congress, adjustments due to enacted rescissions, if appropriate, and the
			 fiscal year enacted level;
					(2)a delineation in the table for each
			 appropriation by Expenditure Center and project; and
					(3)an identification of items of special
			 congressional interest.
					(b)None of the funds provided for the National
			 Intelligence Program in this Act shall be available for reprogramming or
			 transfer until the report identified in subsection (a) is submitted to the
			 congressional intelligence committees, unless the Director of National
			 Intelligence certifies in writing to the congressional intelligence committees
			 that such reprogramming or transfer is necessary as an emergency
			 requirement.
				8094.For the purposes of this Act, the term
			 congressional intelligence committees means the Permanent Select
			 Committee on Intelligence of the House of Representatives, the Select Committee
			 on Intelligence of the Senate, the Subcommittee on Defense of the Committee on
			 Appropriations of the House of Representatives, and the Subcommittee on Defense
			 of the Committee on Appropriations of the Senate.
			8095.The Department of Defense shall continue to
			 report incremental contingency operations costs for Operation Iraqi Freedom and
			 Operation Enduring Freedom on a monthly basis in the Cost of War Execution
			 Report as prescribed in the Department of Defense Financial Management
			 Regulation Department of Defense Instruction 7000.14, Volume 12, Chapter 23
			 Contingency Operations, Annex 1, dated September 2005.
			8096.The amounts appropriated in title II of
			 this Act are hereby reduced by $500,000,000 to
			 reflect excess cash balances in Department of Defense Working Capital Funds, as
			 follows: From Operation and Maintenance, Army,
			 $500,000,000.
				(INCLUDING TRANSFER OF
		  FUNDS)
				8097.During the current fiscal year, not to
			 exceed $11,000,000 from each of the
			 appropriations made in title II of this Act for Operation and
			 Maintenance, Army, Operation and Maintenance, Navy, and
			 Operation and Maintenance, Air Force may be transferred by the
			 military department concerned to its central fund established for Fisher Houses
			 and Suites pursuant to section 2493(d) of title 10, United States Code.
				(INCLUDING TRANSFER OF
		  FUNDS)
				8098.Of the funds appropriated in the
			 Intelligence Community Management Account for the Program Manager for the
			 Information Sharing Environment, $24,000,000 is
			 available for transfer by the Director of National Intelligence to other
			 departments and agencies for purposes of Government-wide information sharing
			 activities: 
			 Provided, That funds transferred
			 under this provision are to be merged with and available for the same purposes
			 and time period as the appropriation to which transferred: 
			 Provided further,
			 That the Office of Management and Budget must approve any transfers made under
			 this provision.
			8099.Funds appropriated by this Act for
			 operation and maintenance may be available for the purpose of making
			 remittances to the Defense Acquisition Workforce Development Fund in accordance
			 with the requirements of section 1705 of title 10, United States Code.
			8100.(a)Any agency receiving funds made available
			 in this Act, shall, subject to subsections (b) and (c), post on the public
			 website of that agency any report required to be submitted by the Congress in
			 this or any other Act, upon the determination by the head of the agency that it
			 shall serve the national interest.
				(b)Subsection (a) shall not apply to a report
			 if—
					(1)the public posting of the report
			 compromises national security; or
					(2)the report contains proprietary
			 information.
					(c)The head of the agency posting such report
			 shall do so only after such report has been made available to the requesting
			 Committee or Committees of Congress for no less than 45 days.
				8101.(a)None of the funds appropriated or otherwise
			 made available by this Act may be expended for any Federal contract for an
			 amount in excess of $1,000,000 unless the
			 contractor agrees not to:
					(1)enter into any agreement with any of its
			 employees or independent contractors that requires, as a condition of
			 employment, that the employee or independent contractor agree to resolve
			 through arbitration any claim under title VII of the Civil Rights Act of 1964
			 or any tort related to or arising out of sexual assault or harassment,
			 including assault and battery, intentional infliction of emotional distress,
			 false imprisonment, or negligent hiring, supervision, or retention; or
					(2)take any action to enforce any provision of
			 an existing agreement with an employee or independent contractor that mandates
			 that the employee or independent contractor resolve through arbitration any
			 claim under title VII of the Civil Rights Act of 1964 or any tort related to or
			 arising out of sexual assault or harassment, including assault and battery,
			 intentional infliction of emotional distress, false imprisonment, or negligent
			 hiring, supervision, or retention.
					(b)None of the funds appropriated or otherwise
			 made available by this Act may be expended for any Federal contract awarded
			 unless the contractor certifies that it requires each covered subcontractor to
			 agree not to enter into, and not to take any action to enforce any provision
			 of, any agreement as described in paragraphs (1) and (2) of subsection (a),
			 with respect to any employee or independent contractor performing work related
			 to such subcontract. For purposes of this subsection, a covered
			 subcontractor is an entity that has a subcontract in excess of
			 $1,000,000 on a contract subject to subsection
			 (a).
				(c)The prohibitions in this section do not
			 apply with respect to a contractor's or subcontractor's agreements with
			 employees or independent contractors that may not be enforced in a court of the
			 United States.
				(d)The Secretary of Defense may waive the
			 application of subsection (a) or (b) to a particular contractor or
			 subcontractor for the purposes of a particular contract or subcontract if the
			 Secretary or the Deputy Secretary personally determines that the waiver is
			 necessary to avoid harm to national security interests of the United States,
			 and that the term of the contract or subcontract is not longer than necessary
			 to avoid such harm. The determination shall set forth with specificity the
			 grounds for the waiver and for the contract or subcontract term selected, and
			 shall state any alternatives considered in lieu of a waiver and the reasons
			 each such alternative would not avoid harm to national security interests of
			 the United States. The Secretary of Defense shall transmit to Congress, and
			 simultaneously make public, any determination under this subsection not less
			 than 15 business days before the contract or subcontract addressed in the
			 determination may be awarded.
				(e)By March 1, 2011, or within 60 days after
			 enactment of this Act, whichever is later, the Government Accountability Office
			 shall submit a report to the Congress evaluating the effect that the
			 requirements of this section have had on national security, including
			 recommendations, if any, for changes to these requirements.
				8102.(a)Prohibition on conversion of functions
			 performed by federal employees to contractor performanceNone of the funds appropriated or otherwise
			 made available by this Act, or that remain available for obligation for the
			 Department of Defense from the Consolidated Security, Disaster Assistance, and
			 Continuing Appropriations Act, 2009 (Public Law 110–329), the American Recovery
			 and Reinvestment Act of 2009 (Public Law 111–5), and the Supplemental
			 Appropriations Act, 2009 (Public Law 111–32), may be used to begin or announce
			 the competition to award to a contractor or convert to performance by a
			 contractor any functions performed by Federal employees pursuant to a study
			 conducted under Office of Management and Budget (OMB) Circular A–76.
				(b)exceptionThe prohibition in subsection (a) shall not
			 apply to the award of a function to a contractor or the conversion of a
			 function to performance by a contractor pursuant to a study conducted under
			 Office of Management and Budget (OMB) Circular A–76 once all reporting and
			 certifications required by section 325 of the National Defense Authorization
			 Act for Fiscal Year 2010 (Public Law 111–84) have been satisfactorily
			 completed.
				8103.(a)(1)No National Intelligence Program funds
			 appropriated in this Act may be used for a mission critical or mission
			 essential business management information technology system that is not
			 registered with the Director of National Intelligence. A system shall be
			 considered to be registered with that officer upon the furnishing notice of the
			 system, together with such information concerning the system as the Director of
			 the Business Transformation Office may prescribe.
					(2)During the current fiscal year no funds may
			 be obligated or expended for a financial management automated information
			 system, a mixed information system supporting financial and non-financial
			 systems, or a business system improvement of more than
			 $3,000,000, within the Intelligence Community
			 without the approval of the Business Transformation Investment Review
			 Board.
					(b)The Director of the Business Transformation
			 Office shall provide the congressional intelligence committees a semi-annual
			 report of approvals under paragraph (1) no later than March 30 and September 30
			 of each year. The report shall include the results of the Business
			 Transformation Investment Review Board's semi-annual activities, and each
			 report shall certify that the following steps have been taken for systems
			 approved under paragraph (1):
					(1)Business process reengineering.
					(2)An analysis of alternatives and an economic
			 analysis that includes a calculation of the return on investment.
					(3)Assurance the system is compatible with the
			 enterprise-wide business architecture.
					(4)Performance measures.
					(5)An information assurance strategy
			 consistent with the Chief Information Officer of the Intelligence
			 Community.
					(c)This section shall not apply to any
			 programmatic or analytic systems or programmatic or analytic system
			 improvements.
				8104.(a)Each congressionally directed spending item
			 specified in this Act or the explanatory statement regarding this Act
			 intended for award
			 to a for-profit entity shall be subject to acquisition regulations for full and
			 open competition on the same basis as each spending item intended for a
			 for-profit entity that is contained in the budget request of the
			 President.
				(b)ExceptionsSubsection (a) shall not apply to any
			 contract awarded—
					(1)by a means that is required by Federal
			 statute, including for a purchase made under a mandated preferential
			 program;
					(2)pursuant to the Small Business Act (15
			 U.S.C. 631 et seq.); or
					(3)in an amount less than the simplified
			 acquisition threshold described in section 302A(a) of the Federal Property and
			 Administrative Services Act of 1949 (41 U.S.C. 252a(a)).
					(c)In this section, the term
			 congressionally directed spending item means a congressionally
			 directed spending item, as defined in Rule XLIV of the Standing Rules of the
			 Senate.
				8105.None of the funds made available under this
			 Act may be distributed to the Association of Community Organizations for Reform
			 Now (ACORN) or its subsidiaries.
			8106.From within the funds appropriated for
			 operation and maintenance for the Defense Health Program in this Act, up to
			 $132,100,000, shall be available for transfer to
			 the Joint Department of Defense-Department of Veterans Affairs Medical Facility
			 Demonstration Fund in accordance with the provisions of section 1704 of the
			 National Defense Authorization Act for Fiscal Year 2010, Public Law 111–84: 
			 Provided, That for purposes of
			 section 1704(b), the facility operations funded are operations of the
			 integrated Captain James A. Lovell Federal Health Care Center, consisting of
			 the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care
			 Center, and supporting facilities designated as a combined Federal medical
			 facility as described by section 706 of Public Law 110–417: 
			 Provided further,
			 That additional funds may be transferred from funds appropriated for operation
			 and maintenance for the Defense Health Program to the Joint Department of
			 Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon
			 written notification by the Secretary of Defense to the Committees on
			 Appropriations of the House of Representatives and the Senate.
			8107.The following amounts are available in
			 accordance with section 214 of the National Defense Authorization Act for
			 Fiscal Year 2010 (Public Law 111–84), within the amounts appropriated in this
			 Act: for Other Procurement, Navy,
			 $44,500,000, to remain available until September
			 30, 2013; and for Procurement, Marine Corps,
			 $175,000,000, to remain available until
			 September 30, 2013.
			8108.None of the funds provided in this Act
			 shall be available for the consolidation or realignment of any Department of
			 Defense Supercomputing Resource Center.
			8109.Section 115 of the Miscellaneous
			 Appropriations and Offsets Act, 2004 (division H of Public Law 108–199; 118
			 Stat. 439), as amended by section 1017 of the Emergency Supplemental
			 Appropriations Act for Defense, the Global War on Terror, and Tsunami Relief,
			 2005 (Public Law 109–13; 119 Stat. 250), is amended by striking all after
			 company through requirements. and inserting
			 , of ocean going commercial vessels of 20,000 dwt or greater capable of
			 supporting military sealift requirements..
			8110.Chapter 11 of title I of the Supplemental
			 Appropriations Act, 2010, is amended by striking the heading Community
			 Development Fund and all the matter that follows through the ninth
			 proviso under such heading and inserting the following:
				
					COMMUNITY DEVELOPMENT FUNDFor an additional amount for the
			 Community Development Fund, for necessary expenses related to
			 disaster relief, long-term recovery, and restoration of infrastructure,
			 housing, and economic revitalization in areas affected by flooding for which
			 the President declared a major disaster between March 29, 2010, and May 7,
			 2010, which included Individual Assistance for an entire State or not fewer
			 than 45 counties within a State under title IV of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act of 1974,
			 $100,000,000, to remain available until
			 expended, for activities authorized under title I of the Housing and Community
			 Development Act of 1974 (Public Law 93–383): 
			 Provided, That funds shall be
			 awarded directly to the State or unit of general local government at the
			 discretion of the Secretary: 
			 Provided further,
			 That prior to the obligation of funds a grantee shall submit a plan to the
			 Secretary detailing the proposed use of all funds, including criteria for
			 eligibility and how the use of these funds will address long-term recovery and
			 restoration of infrastructure: 
			 Provided further,
			 That funds provided under this heading may be used by a State or locality as a
			 matching requirement, share, or contribution for any other Federal program: 
			 Provided further,
			 That such funds may not be used for activities reimbursable by, or for which
			 funds are made available by, the Federal Emergency Management Agency or the
			 Army Corps of Engineers: 
			 Provided further,
			 That funds allocated under this heading shall not adversely affect the amount
			 of any formula assistance received by a State or subdivision thereof under the
			 Community Development Fund: 
			 Provided further,
			 That a State or subdivision thereof may use up to 5 percent of its allocation
			 for administrative costs: 
			 Provided further,
			 That in administering the funds under this heading, the Secretary of Housing
			 and Urban Development may waive, or specify alternative requirements for, any
			 provision of any statute or regulation that the Secretary administers in
			 connection with the obligation by the Secretary or the use by the recipient of
			 these funds or guarantees (except for requirements related to fair housing,
			 nondiscrimination, labor standards, and the environment), upon a request by a
			 State or subdivision thereof explaining why such waiver is required to
			 facilitate the use of such funds or guarantees, if the Secretary finds that
			 such waiver would not be inconsistent with the overall purpose of title I of
			 the Housing and Community Development Act of 1974: 
			 Provided further,
			 That the Secretary shall publish in the Federal Register any waiver of any
			 statute or regulation that the Secretary administers pursuant to title I of the
			 Housing and Community Development Act of 1974 no later than 5 days before the
			 effective date of such waiver: 
			 Provided further,
			 That the Secretary shall obligate to a State or subdivision thereof not less
			 than 50 percent of the funding provided under this heading within 90 days after
			 the enactment of this Act: 
			 Provided further,
			 That not more than 50 percent of the funding provided under this heading shall
			 be allocated to any State (including units of general local
			 government).
					.
			8111.In chapter 2 of title I of the Act entitled
			 An Act making supplemental appropriations for the fiscal year ending
			 September 30, 2010, and for other purposes, strike the matter under the
			 heading Economic Development Assistance Programs under the
			 heading Economic Development Administration under the heading
			 Department of Commerce and insert the following: Pursuant
			 to section 703 of the Public Works and Economic Development Act of 1965 (42
			 U.S.C. 3233), for an additional amount for ‘Economic Development Assistance
			 Programs’, for necessary expenses relating to disaster relief, long-term
			 recovery, and restoration of infrastructure in areas affected by flooding for
			 which the President declared a major disaster during the period beginning on
			 March 29, 2010, and ending on May 7, 2010, which included individual assistance
			 for an entire State or not fewer than 45 counties within a State under title IV
			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5170 et seq.), $49,000,000, to remain
			 available until expended: 
			 Provided, That not more than 50
			 percent of the amount provided under this heading shall be allocated to any
			 State..
			IXOverseas deployments and other
			 activities
			Military
		  Personnel
			Military Personnel, ArmyFor an additional amount for “Military
		  Personnel, Army”,
		  $10,678,409,000.
			Military Personnel, NavyFor an additional amount for “Military
		  Personnel, Navy”,
		  $1,435,319,000.
			Military Personnel, Marine
		  CorpsFor an additional amount
		  for “Military Personnel, Marine Corps”,
		  $732,920,000.
			Military Personnel, Air ForceFor an additional amount for “Military
		  Personnel, Air Force”,
		  $1,934,387,000.
			Reserve Personnel, ArmyFor an additional amount for “Reserve
		  Personnel, Army”,
		  $268,031,000.
			Reserve Personnel, NavyFor an additional amount for “Reserve
		  Personnel, Navy”,
		  $48,912,000.
			Reserve Personnel, Marine
		  CorpsFor an additional amount
		  for “Reserve Personnel, Marine Corps”,
		  $45,437,000.
			Reserve Personnel, Air ForceFor an additional amount for “Reserve
		  Personnel, Air Force”,
		  $27,002,000.
			National Guard Personnel,
		  ArmyFor an additional amount
		  for “National Guard Personnel, Army”,
		  $853,022,000.
			National Guard Personnel, Air
		  ForceFor an additional amount
		  for “National Guard Personnel, Air Force”,
		  $16,860,000.
			Operation and
		  Maintenance
			Operation and Maintenance,
		  ArmyFor an additional amount
		  for “Operation and Maintenance, Army”,
		  $62,669,767,000.
			Operation and Maintenance,
		  NavyFor an additional amount
		  for “Operation and Maintenance, Navy”,
		  $8,988,724,000.
			Operation and Maintenance, Marine
		  CorpsFor an additional amount
		  for “Operation and Maintenance, Marine Corps”,
		  $4,050,822,000.
			Operation and Maintenance, Air
		  ForceFor an additional amount
		  for “Operation and Maintenance, Air Force”,
		  $13,427,283,000.
			Operation and Maintenance,
		  Defense-wideFor an additional
		  amount for “Operation and Maintenance, Defense-Wide”,
		  $9,309,271,000, of
		  which:
				(1)Not to exceed
			 $12,500,000 for the Combatant Commander
			 Initiative Fund, to be used in support of Operation Iraqi Freedom and Operation
			 Enduring Freedom; and
				(2)Not to exceed
			 $1,600,000,000, to
			 remain available until expended, for payments to reimburse key cooperating
			 nations for logistical, military, and other support, including access provided
			 to United States military operations in support of Operation Iraqi Freedom and
			 Operation Enduring Freedom, notwithstanding any other provision of law: 
			 Provided, That such reimbursement
			 payments may be made in such amounts as the Secretary of Defense, with the
			 concurrence of the Secretary of State, and in consultation with the Director of
			 the Office of Management and Budget, may determine, in his discretion, based on
			 documentation determined by the Secretary of Defense to adequately account for
			 the support provided, and such determination is final and conclusive upon the
			 accounting officers of the United States, and 15 days following notification to
			 the appropriate congressional committees: 
			 Provided further,
			 That the requirement to provide notification shall not apply with respect to a
			 reimbursement for access based on an international agreement: 
			 Provided further,
			 That these funds may be used for the purpose of providing specialized training
			 and procuring supplies and specialized equipment and providing such supplies
			 and loaning such equipment on a non-reimbursable basis to coalition forces
			 supporting United States military operations in Iraq and Afghanistan, and 15
			 days following notification to the appropriate congressional committees: 
			 Provided further,
			 That the Secretary of Defense shall provide quarterly reports to the
			 congressional defense committees on the use of funds provided in this
			 paragraph.
				Operation and Maintenance, Army
		  ReserveFor an additional
		  amount for “Operation and Maintenance, Army Reserve”,
		  $206,784,000.
			Operation and Maintenance, Navy
		  ReserveFor an additional
		  amount for “Operation and Maintenance, Navy Reserve”,
		  $93,559,000.
			Operation and Maintenance, Marine Corps
		  ReserveFor an additional
		  amount for “Operation and Maintenance, Marine Corps Reserve”,
		  $29,685,000.
			Operation and Maintenance, Air Force
		  ReserveFor an additional
		  amount for “Operation and Maintenance, Air Force Reserve”,
		  $228,607,000.
			Operation and Maintenance, Army National
		  GuardFor an additional amount
		  for “Operation and Maintenance, Army National Guard”,
		  $497,849,000.
			Operation and Maintenance, Air National
		  GuardFor an additional amount
		  for “Operation and Maintenance, Air National Guard”,
		  $440,623,000.
			Afghanistan Security Forces
		  Fund
			For the “Afghanistan Security Forces Fund”,
		  $11,619,283,000, to remain available until
		  September 30,
		  2012: 
		  Provided, That such funds shall be
		  available to the Secretary of Defense, notwithstanding any other provision of
		  law, for the purpose of allowing the Commander, Combined Security Transition
		  Command—Afghanistan, or the Secretary's designee, to provide assistance, with
		  the concurrence of the Secretary of State, to the security forces of
		  Afghanistan, including the provision of equipment, supplies, services,
		  training, facility and infrastructure repair, renovation, and construction, and
		  funding: 
		  Provided further, That
		  the authority to provide assistance under this heading is in addition to any
		  other authority to provide assistance to foreign nations: 
		  Provided further, That
		  up to $25,000,000 of these funds may be
		  available for coalition police trainer life support costs: 
		  Provided further, That
		  contributions of funds for the purposes provided herein from any person,
		  foreign government, or international organization may be credited to this Fund
		  and used for such purposes: 
		  Provided further, That
		  the Secretary of Defense shall notify the congressional defense committees in
		  writing upon the receipt and upon the obligation of any contribution,
		  delineating the sources and amounts of the funds received and the specific use
		  of such contributions: 
		  Provided further, That
		  the Secretary of Defense shall, not fewer than 15 days prior to obligating from
		  this appropriation account, notify the congressional defense committees in
		  writing of the details of any such obligation: 
		  Provided further, That
		  the Secretary of Defense shall notify the congressional defense committees of
		  any proposed new projects or transfer of funds between budget sub-activity
		  groups in excess of $20,000,000.
			Iraq Security Forces
		  Fund
			For the Iraq Security Forces
		  Fund, $1,000,000,000, to remain
		  available until September 30, 2012: 
		  Provided, That such funds shall be
		  available to the Secretary of Defense, notwithstanding any other provision of
		  law, for the purpose of allowing the Commander, United States Forces-Iraq, or
		  the Secretary's designee, to provide assistance, with the concurrence of the
		  Secretary of State, to the security forces of Iraq, including the provision of
		  equipment, supplies, services, training, facility and infrastructure repair,
		  and renovation: 
		  Provided further, That
		  the authority to provide assistance under this heading is in addition to any
		  other authority to provide assistance to foreign nations: 
		  Provided further, That
		  contributions of funds for the purposes provided herein from any person,
		  foreign government, or international organization may be credited to this Fund
		  and used for such purposes: 
		  Provided further, That
		  the Secretary shall notify the congressional defense committees in writing upon
		  the receipt and upon the obligation of any contribution, delineating the
		  sources and amounts of the funds received and the specific use of such
		  contributions: 
		  Provided further, That
		  the Secretary of Defense shall, not fewer than 15 days prior to obligating from
		  this appropriation account, notify the congressional defense committees in
		  writing of the details of any such obligation: 
		  Provided further, That
		  the Secretary of Defense shall notify the congressional defense committees of
		  any proposed new projects or transfer of funds between budget sub-activity
		  groups in excess of
		  $20,000,000.
			Procurement
			Aircraft Procurement, ArmyFor an additional amount for “Aircraft
		  Procurement, Army”, $2,167,748,000, to remain
		  available until September 30,
		  2013.
			Missile Procurement, ArmyFor an additional amount for “Missile
		  Procurement, Army”, $343,828,000, to remain
		  available until September 30,
		  2013.
			Procurement of Weapons and Tracked Combat
		  Vehicles, ArmyFor an
		  additional amount for “Procurement of Weapons and Tracked Combat Vehicles,
		  Army”, $1,104,996,000, to remain available until
		  September 30,
		  2013.
			Procurement of Ammunition,
		  ArmyFor an additional amount
		  for “Procurement of Ammunition, Army”,
		  $369,885,000, to remain available until
		  September 30,
		  2013.
			Other Procurement, ArmyFor an additional amount for “Other
		  Procurement, Army”, $6,276,795,000, to remain
		  available until September 30,
		  2013.
			Aircraft Procurement, NavyFor an additional amount for “Aircraft
		  Procurement, Navy”, $621,258,000, to remain
		  available until September 30,
		  2013.
			Weapons Procurement, NavyFor an additional amount for “Weapons
		  Procurement, Navy”, $93,425,000, to remain
		  available until September 30,
		  2013.
			Procurement of Ammunition, Navy and Marine
		  CorpsFor an additional amount
		  for “Procurement of Ammunition, Navy and Marine Corps”,
		  $565,084,000, to remain available until
		  September 30,
		  2013.
			Other Procurement, NavyFor an additional amount for “Other
		  Procurement, Navy”, $316,835,000, to remain
		  available until September 30,
		  2013.
			Procurement, Marine CorpsFor an additional amount for “Procurement,
		  Marine Corps”, $1,614,139,000, to remain
		  available until September 30,
		  2013.
			Aircraft Procurement, Air
		  ForceFor an additional amount
		  for “Aircraft Procurement, Air Force”,
		  $1,976,054,000, to remain available until
		  September 30,
		  2013.
			Missile Procurement, Air
		  Force
			For an additional amount for “Missile
		  Procurement, Air Force”,
		  $56,621,000, to
		  remain available until September 30,
		  2013.
			Procurement of Ammunition, Air
		  ForceFor an additional amount
		  for “Procurement of Ammunition, Air Force”,
		  $292,959,000, to remain available until
		  September 30,
		  2013.
			Other Procurement, Air ForceFor an additional amount for “Other
		  Procurement, Air Force”, $2,880,414,000, to
		  remain available until September 30,
		  2013.
			Procurement, Defense-WideFor an additional amount for “Procurement,
		  Defense-Wide”, $966,114,000, to remain available
		  until September 30,
		  2013.
			Mine Resistant Ambush Protected Vehicle
		  Fund
			(including transfer of funds)For the Mine Resistant Ambush Protected
		  Vehicle Fund, $3,415,000,000, to remain
		  available until September 30,
		  2012: 
		  Provided, That such funds shall be
		  available to the Secretary of Defense, notwithstanding any other provision of
		  law, to procure, sustain, transport, and field Mine Resistant Ambush Protected
		  vehicles: 
		  Provided further, That
		  the Secretary shall transfer such funds only to appropriations made available
		  in this or any other Act for operation and maintenance; procurement; research,
		  development, test and evaluation; and defense working capital funds to
		  accomplish the purpose provided herein: 
		  Provided further, That
		  such transferred funds shall be merged with and be available for the same
		  purposes and the same time period as the appropriation to which transferred: 
		  Provided further, That
		  this transfer authority is in addition to any other transfer authority
		  available to the Department of Defense: 
		  Provided further, That
		  the Secretary shall, not fewer than 10 days prior to making transfers from this
		  appropriation, notify the congressional defense committees in writing of the
		  details of any such transfer.
			Research, Development, Test and
		  Evaluation
			Research, Development, Test and Evaluation,
		  ArmyFor an additional amount
		  for “Research, Development, Test and Evaluation, Army”,
		  $144,134,000, to remain available until
		  September 30,
		  2012.
			Research, Development, Test and Evaluation,
		  NavyFor an additional amount
		  for “Research, Development, Test and Evaluation, Navy”,
		  $84,301,000, to remain available until September
		  30, 2012.
			Research, Development, Test and Evaluation,
		  Air ForceFor an additional
		  amount for “Research, Development, Test and Evaluation, Air Force”,
		  $410,741,000, to remain available until
		  September 30,
		  2012.
			Research, Development, Test and Evaluation,
		  Defense-WideFor an additional
		  amount for “Research, Development, Test and Evaluation, Defense-Wide”,
		  $234,787,000, to remain available until
		  September 30,
		  2012.
			Revolving and Management
		  Funds
			Defense Working Capital FundsFor an additional amount for “Defense
		  Working Capital Funds”,
		  $485,384,000.
			Other Department of Defense
		  Programs
			Defense Health ProgramFor an additional amount for “Defense Health
		  Program”, $1,398,092,000, which shall be for
		  operation and maintenance.
			Drug Interdiction and Counter-Drug
		  Activities, DefenseFor an
		  additional amount for “Drug Interdiction and Counter-Drug Activities, Defense”,
		  $440,610,000, to remain available until
		  September 30,
		  2012.
			Joint Improvised Explosive Device Defeat
		  Fund
			(including transfer of funds)For the Joint Improvised Explosive
		  Device Defeat Fund, $2,808,268,000, to
		  remain available until September 30, 2013: 
		  Provided, That such funds shall be
		  available to the Secretary of Defense, notwithstanding any other provision of
		  law, for the purpose of allowing the Director of the Joint Improvised Explosive
		  Device Defeat Organization to investigate, develop and provide equipment,
		  supplies, services, training, facilities, personnel and funds to assist United
		  States forces in the defeat of improvised explosive devices: 
		  Provided further, That
		  the Secretary of Defense may transfer funds provided herein to appropriations
		  for military personnel; operation and maintenance; procurement; research,
		  development, test and evaluation; and defense working capital funds to
		  accomplish the purpose provided herein: 
		  Provided further, That
		  this transfer authority is in addition to any other transfer authority
		  available to the Department of Defense: 
		  Provided further, That
		  the Secretary of Defense shall, not fewer than 15 days prior to making
		  transfers from this appropriation, notify the congressional defense committees
		  in writing of the details of any such transfer.
			Office of the Inspector
		  GeneralFor an additional
		  amount for the “Office of the Inspector General”,
		  $10,529,000.
			GENERAL PROVISIONS—THIS
		  TITLE
			9001.Notwithstanding any other provision of law,
			 funds made available in this title are in addition to amounts appropriated or
			 otherwise made available for the Department of Defense for fiscal year
			 2011.
				(including transfer of
		  funds)
				9002.Upon the determination of the Secretary of
			 Defense that such action is necessary in the national interest, the Secretary
			 may, with the approval of the Office of Management and Budget, transfer up to
			 $4,000,000,000 between the appropriations or
			 funds made available to the Department of Defense in this title: 
			 Provided, That the Secretary
			 shall notify the Congress promptly of each transfer made pursuant to the
			 authority in this section: 
			 Provided further,
			 That the authority provided in this section is in addition to any other
			 transfer authority available to the Department of Defense and is subject to the
			 same terms and conditions as the authority provided in the Department of
			 Defense Appropriations Act,
			 2011.
			9003.Supervision and administration costs
			 associated with a construction project funded with appropriations available for
			 operation and maintenance or the Afghanistan Security Forces
			 Fund provided in this Act and executed in direct support of overseas
			 contingency operations in Afghanistan, may be obligated at the time a
			 construction contract is awarded: 
			 Provided, That for the purpose of
			 this section, supervision and administration costs include all in-house
			 Government costs
			9004.From funds made available in this title,
			 the Secretary of Defense may purchase for use by military and civilian
			 employees of the Department of Defense in Iraq and Afghanistan: (a) passenger
			 motor vehicles up to a limit of $75,000 per
			 vehicle and (b) heavy and light armored vehicles for the physical security of
			 personnel or for force protection purposes up to a limit of
			 $250,000 per vehicle, notwithstanding price or
			 other limitations applicable to the purchase of passenger carrying
			 vehicles.
			9005.Not to exceed
			 $900,000,000 of the amount appropriated in this
			 title under the heading Operation and Maintenance, Army may be
			 used, notwithstanding any other provision of law, to fund the Commander's
			 Emergency Response Program, for the purpose of enabling military commanders in
			 Iraq and Afghanistan to respond to urgent, small scale, humanitarian relief and
			 reconstruction requirements within their areas of responsibility: 
			 Provided, That projects
			 (including any ancillary or related elements in connection with such project)
			 executed under this authority shall not exceed
			 $20,000,000: 
			 Provided further,
			 That not later than 45 days after the end of each fiscal year quarter, the
			 Secretary of Defense shall submit to the congressional defense committees a
			 report regarding the source of funds and the allocation and use of funds during
			 that quarter that were made available pursuant to the authority provided in
			 this section or under any other provision of law for the purposes described
			 herein: 
			 Provided further,
			 That, not later than 30 days after the end of each month, the Army shall submit
			 to the congressional defense committees monthly commitment, obligation, and
			 expenditure data for the Commander’s Emergency Response Program in Iraq and
			 Afghanistan.
			9006.Funds available to the Department of
			 Defense for operation and maintenance may be used, notwithstanding any other
			 provision of law, to provide supplies, services, transportation, including
			 airlift and sealift, and other logistical support to coalition forces
			 supporting military and stability operations in Iraq and Afghanistan: 
			 Provided, That the Secretary of
			 Defense shall provide quarterly reports to the congressional defense committees
			 regarding support provided under this section.
			9007.Amounts appropriated or otherwise made
			 available by this title are for overseas deployments and other
			 activities.
			9008.None of the funds appropriated or otherwise
			 made available by this or any other Act shall be obligated or expended by the
			 United States Government for a purpose as follows:
				(1)To establish any military installation or
			 base for the purpose of providing for the permanent stationing of United States
			 Armed Forces in Iraq.
				(2)To exercise United States control over any
			 oil resource of Iraq.
				(3)To establish any military installation or
			 base for the purpose of providing for the permanent stationing of United States
			 Armed Forces in Afghanistan.
				9009.None of the funds made available in this
			 Act may be used in contravention of the following laws enacted or regulations
			 promulgated to implement the United Nations Convention Against Torture and
			 Other Cruel, Inhuman or Degrading Treatment or Punishment (done at New York on
			 December 10, 1984):
				(1)Section 2340A of title 18, United States
			 Code.
				(2)Section 2242 of the Foreign Affairs Reform
			 and Restructuring Act of 1998 (division G of Public Law 105–277; 112 Stat.
			 2681–822; 8 U.S.C. 1231 note) and regulations prescribed thereto, including
			 regulations under part 208 of title 8, Code of Federal Regulations, and part 95
			 of title 22, Code of Federal Regulations.
				(3)Sections 1002 and 1003 of the Department of
			 Defense, Emergency Supplemental Appropriations to Address Hurricanes in the
			 Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148).
				9010.(a)The Secretary of Defense shall submit to
			 the congressional defense committees not later than 45 days after the end of
			 each fiscal quarter a report on the proposed use of all funds appropriated by
			 this or any prior Act under each of the headings Iraq Security Forces Fund,
			 Afghanistan Security Forces Fund, and Pakistan Counterinsurgency Fund on a
			 project-by-project basis, for which the obligation of funds is anticipated
			 during the 3-month period from such date, including estimates by the commanders
			 referred to in this section of the costs required to complete each such
			 project.
				(b)The report required by this subsection
			 shall include the following:
					(1)The use of all funds on a
			 project-by-project basis for which funds appropriated under the headings
			 referred to in subsection (a) were obligated prior to the submission of the
			 report, including estimates by the commanders referred to in subsection (a) of
			 the costs to complete each project.
					(2)The use of all funds on a
			 project-by-project basis for which funds were appropriated under the headings
			 referred to in subsection (a) in prior appropriations Acts, or for which funds
			 were made available by transfer, reprogramming, or allocation from other
			 headings in prior appropriations Acts, including estimates by the commanders
			 referred to in subsection (a) of the costs to complete each project.
					(3)An estimated total cost to train and equip
			 the Iraq, Afghanistan, and Pakistan security forces, disaggregated by major
			 program and sub-elements by force, arrayed by fiscal year.
					9011.(a)None of the funds made available in this or
			 any other Act may be used to release an individual who is detained, as of June
			 24, 2009, at Naval Station, Guantanamo Bay, Cuba, into the continental United
			 States, Alaska, Hawaii, or the District of Columbia, into any of the United
			 States territories of Guam, American Samoa (AS), the United States Virgin
			 Islands (USVI), the Commonwealth of Puerto Rico and the Commonwealth of the
			 Northern Mariana Islands (CNMI).
				(b)None of the funds made available in this or
			 any other Act may be used to transfer an individual who is detained, as of June
			 24, 2009, at Naval Station, Guantanamo Bay, Cuba, into the continental United
			 States, Alaska, Hawaii, or the District of Columbia, into any of the United
			 States territories of Guam, American Samoa (AS), the United States Virgin
			 Islands (USVI), the Commonwealth of Puerto Rico and the Commonwealth of the
			 Northern Mariana Islands (CNMI), for the purpose of detention, except as
			 provided in subsection (c).
				(c)None of the funds made available in this or
			 any other Act may be used to transfer an individual who is detained, as of June
			 24, 2009, at Naval Station, Guantanamo Bay, Cuba, into the continental United
			 States, Alaska, Hawaii, or the District of Columbia, into any of the United
			 States territories of Guam, American Samoa (AS), the United States Virgin
			 Islands (USVI), the Commonwealth of Puerto Rico and the Commonwealth of the
			 Northern Mariana Islands (CNMI), for the purposes of prosecuting such
			 individual, or detaining such individual during legal proceedings, until 45
			 days after the plan described in subsection (d) is received.
				(d)The President shall submit to Congress, in
			 classified form, a plan regarding the proposed disposition of any individual
			 covered by subsection (c) who is detained as of June 24, 2009. Such plan shall
			 include, at a minimum, each of the following for each such individual:
					(1)A determination of the risk that the
			 individual might instigate an act of terrorism within the continental United
			 States, Alaska, Hawaii, the District of Columbia, or the United States
			 territories if the individual were so transferred.
					(2)A determination of the risk that the
			 individual might advocate, coerce, or incite violent extremism, ideologically
			 motivated criminal activity, or acts of terrorism, among inmate populations at
			 incarceration facilities within the continental United States, Alaska, Hawaii,
			 the District of Columbia, or the United States territories if the individual
			 were transferred to such a facility.
					(3)The costs associated with transferring the
			 individual in question.
					(4)The legal rationale and associated court
			 demands for transfer.
					(5)A plan for mitigation of any risks
			 described in paragraphs (1), (2), and (7).
					(6)A copy of a notification to the Governor of
			 the State to which the individual will be transferred, to the Mayor of the
			 District of Columbia if the individual will be transferred to the District of
			 Columbia, or to any United States territories with a certification by the
			 Attorney General of the United States in classified form at least 14 days prior
			 to such transfer (together with supporting documentation and justification)
			 that the individual poses little or no security risk to the United
			 States.
					(7)An assessment of any risk to the national
			 security of the United States or its citizens, including members of the Armed
			 Services of the United States, that is posed by such transfer and the actions
			 taken to mitigate such risk.
					(e)None of the funds made available in this or
			 any other Act may be used to transfer or release an individual detained at
			 Naval Station, Guantanamo Bay, Cuba, as of June 24, 2009, to the country of
			 such individual's nationality or last habitual residence or to any other
			 country other than the United States or to a freely associated State, unless
			 the President submits to the Congress, in classified form, at least 15 days
			 prior to such transfer or release, the following information:
					(1)The name of any individual to be
			 transferred or released and the country or the freely associated State to which
			 such individual is to be transferred or released.
					(2)An assessment of any risk to the national
			 security of the United States or its citizens, including members of the Armed
			 Services of the United States, that is posed by such transfer or release and
			 the actions taken to mitigate such risk.
					(3)The terms of any agreement with the country
			 or the freely associated State for the acceptance of such individual, including
			 the amount of any financial assistance related to such agreement.
					(f)In this section, the term freely associated
			 States means the Federated States of Micronesia (FSM), the Republic of the
			 Marshall Islands (RMI), and the Republic of Palau.
				(g)Prior to the termination of detention
			 operations at Naval Station, Guantanamo Bay, Cuba, the President shall submit
			 to the Congress a report in classified form describing the disposition or legal
			 status of each individual detained at the facility as of the date of enactment
			 of this Act.
				9012.Funds made available in this title to the
			 Department of Defense for operation and maintenance may be used to purchase
			 items having an investment unit cost of not more than
			 $250,000: 
			 Provided, That, upon
			 determination by the Secretary of Defense that such action is necessary to meet
			 the operational requirements of a Commander of a Combatant Command engaged in
			 contingency operations overseas, such funds may be used to purchase items
			 having an investment item unit cost of not more than
			 $500,000.
				This Act may be cited as the
		  Department of Defense Appropriations Act,
		  2011.
				
	
		September 16, 2010
		Read twice and placed on
		  the calendar
	
